Exhibit 10.1

 

PURCHASE AGREEMENT

By and Between

THE GOLD BUSINESS, LLC

as BUYER

and

OUTDOOR CHANNEL HOLDINGS, INC.

as SELLER

and

GOLD PROSPECTORS’ ASSOCIATION OF AMERICA, INC.

April 24, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

ARTICLE 1 DEFINITIONS AND INTERPRETATION

 

1

 

 

 

1.1

Certain Definitions

 

1

1.2

Interpretation

 

8

 

 

 

 

ARTICLE 2 PURCHASE AND SALE; CLOSING

 

8

 

 

 

2.1

Sale and Issuance of Securities

 

8

2.2

Closing

 

9

2.3

Further Assurances; Post-Closing Cooperation

 

9

2.4

Delivery

 

9

2.5

Purchase Price Adjustment

 

10

 

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT GPAA

 

12

 

 

 

 

3.1

Organization and Qualification; Subsidiaries

 

12

3.2

Authority; No Conflict

 

12

3.3

Consents

 

13

3.4

Litigation

 

13

3.5

Brokers or Finders

 

13

3.6

Governmental Consent

 

13

3.7

Financial Information

 

13

3.8

Taxes

 

14

3.9

Insurance

 

16

3.10

Employees; Labor Disputes

 

16

3.11

Employment and Benefits

 

17

3.12

Customers; Vendors

 

18

3.13

LDMA-AU

 

18

3.14

GPAA

 

19

3.15

Restrictions on Business Activities

 

20

3.16

Arm’s Length Negotiations

 

20

3.17

Assets and Real Property of Gold Business

 

20

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER

 

21

 

 

 

4.1

Organization and Qualification

 

21

4.2

Access to Data

 

21

4.3

Tax Advisors

 

21

4.4

Authority

 

22

4.5

Consents

 

22

4.6

Brokers or Finders

 

22

4.7

Litigation

 

22

 

i


--------------------------------------------------------------------------------


 

 

 

Page

4.8

Compliance with Other Instruments

 

22

4.9

Disclosure

 

23

4.10

Arm’s Length Negotiation

 

23

4.11

Title to Seller Common Stock held by Buyer

 

 

 

 

 

 

ARTICLE 5 OMITTED

 

23

 

 

 

ARTICLE 6 COVENANTS AND AGREEMENTS

 

23

 

 

 

6.1

Filings

 

23

6.2

Non-Solicitation

 

23

6.3

Employment Matters

 

24

6.4

Public Announcements

 

24

6.5

Mail Handling

 

24

6.6

Customer and Vendor Relations

 

25

6.7

Books and Records; Tax Matters

 

25

6.8

Consents

 

27

6.9

Assumption of Liabilities by Buyer

 

28

6.10

Delivery of Title to Real Property

 

28

6.11

Further Assurances

 

28

6.12

Burnt River Camp, Oregon Property

 

28

6.13

Scotts River, California Property

 

29

 

 

 

 

ARTICLE 7 CONDITIONS

 

29

 

 

 

 

7.1

Conditions to Obligations of Buyer and Seller

 

29

7.2

Conditions to Obligations of Buyer

 

30

7.3

Conditions to Obligations of Seller

 

30

 

 

 

 

ARTICLE 8 SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION

 

31

 

 

 

8.1

Survival of Representations, Warranties and Covenants

 

31

8.2

Buyer Indemnification

 

31

8.3

Seller Indemnification

 

32

8.4

Indemnification Procedure

 

33

8.5

Limitation on Recovery

 

35

8.6

Insurance

 

35

8.7

Sole and Exclusive Remedy

 

35

8.8

Assignment of Claims

 

35

 

ii


--------------------------------------------------------------------------------


 

 

 

Page

ARTICLE 9 [OMITTED]

 

36

 

 

 

 

ARTICLE 10 GENERAL

 

36

 

 

 

10.1

No Third Party Beneficiaries

 

36

10.2

Notices

 

36

10.3

Entire Agreement; Modification; Waiver

 

37

10.4

Expenses

 

37

10.5

Attorney’s Fees

 

37

10.6

Time of the Essence

 

37

10.7

Governing Law and Construction

 

37

10.8

Jurisdiction

 

38

10.9

Remedies Cumulative

 

38

10.10

Assignment

 

38

10.11

Relationship

 

38

10.12

Counterparts

 

38

10.13

Severability

 

38

10.14

Dispute Resolution

 

38

 

iii


--------------------------------------------------------------------------------


SCHEDULES

Schedule

 

Description

 

 

 

7.2(g)

 

Seller Officer Certificate

7.3(d)

 

Buyer Officer Certificate

 

Exhibits

 

Description

 

 

 

A

 

Transition Services Agreement

B

 

Programming License Agreement

C

 

Lease Agreement with Musk Ox Properties

D

 

Real Property

E

 

State Tax Liabilities

 

iv


--------------------------------------------------------------------------------


PRIVILEGED AND
CONFIDENTIAL

 

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is made as of April 24, 2007, by and
among Outdoor Channel Holdings, Inc., a Delaware corporation (the “Seller”),
Gold Prospectors’ Association of America, Inc., a California corporation and a
wholly-owned subsidiary of Seller and the parent of Gold Prospectors’
Association of America, LLC, (“Parent GPAA”) and The Gold Business, LLC. (the
“Buyer”).


ARTICLE 1

DEFINITIONS AND INTERPRETATION


1.1                                 CERTAIN DEFINITIONS.  THE TERMS DEFINED IN
THIS AGREEMENT SHALL HAVE THEIR RESPECTIVE DEFINED MEANINGS WHENEVER SUCH TERMS
ARE USED IN THIS AGREEMENT, UNLESS THE CONTEXT EXPRESSLY OR BY NECESSARY
IMPLICATION OTHERWISE REQUIRES.  IN ADDITION, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH BELOW:


(A)                            “ADJUSTMENT AMOUNT” SHALL HAVE THE MEANING
ASCRIBED TO SUCH TERM AS SET FORTH IN SECTION 2.5(E).


(B)                           “AFFILIATE” SHALL MEAN ANY ENTITY WHICH CONTROLS,
IS CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, SELLER OR BUYER, AS THE CASE
MAY BE.  AN ENTITY SHALL BE DEEMED TO BE IN CONTROL OF ANOTHER ENTITY IF, AND
FOR SO LONG AS, IT OWNS OR CONTROLS MORE THAN 50% OF THE VOTING POWER IN THE
ELECTION OF DIRECTORS (OR, IN THE CASE OF AN ENTITY THAT IS NOT A CORPORATION,
FOR THE ELECTION OF THE CORRESPONDING MANAGING AUTHORITY) OF SUCH OTHER ENTITY.


(C)                            “AFFILIATED GROUP” MEANS ANY AFFILIATED GROUP
WITHIN THE MEANING OF CODE SECTION 1504(A) OR ANY SIMILAR GROUP DEFINED UNDER A
SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN LAW.


(D)                           “AGREEMENT” SHALL HAVE THE MEANING ASCRIBED TO
SUCH TERM IN THE INTRODUCTORY PARAGRAPH.


(E)                            “AIRTIME AGREEMENT” MEANS THAT CERTAIN AGREEMENT
BY AND BETWEEN GLOBAL OUTDOORS, INC. AND THE OUTDOOR CHANNEL, A SUBSIDIARY OF
THE SELLER, DATED AS OF JANUARY 21, 1998.


(F)                              “ASSUMED LIABILITIES” SHALL HAVE THE MEANING
ASCRIBED TO SUCH TERM IN THE SECTION 6.9 HEREOF.


(G)                           “BREACH” SHALL MEAN ANY BREACH OF, OR ANY
INACCURACY IN, ANY REPRESENTATION OR WARRANTY OR ANY BREACH OF, OR FAILURE TO
PERFORM OR COMPLY WITH, ANY COVENANT OR OBLIGATION, IN OR

1


--------------------------------------------------------------------------------



OF THIS AGREEMENT OR ANY OTHER CONTRACT, OR ANY EVENT WHICH WITH THE PASSING OF
TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE SUCH A BREACH,
INACCURACY OR FAILURE.


(H)                           “BUSINESS DAY” SHALL MEAN ANY DAY OTHER THAN
SATURDAY OR SUNDAY OR ANY OTHER DAY ON WHICH BANKS IN CALIFORNIA ARE PERMITTED
OR REQUIRED TO BE CLOSED.


(I)                               “BUYER” SHALL HAVE THE MEANING ASCRIBED TO
SUCH TERM IN THE INTRODUCTORY PARAGRAPH.


(J)                               “BUYER DISCLOSURE SCHEDULE” SHALL HAVE THE
MEANING ASCRIBED TO SUCH TERM IN ARTICLE 4.


(K)                            “BUYER INDEMNIFIED PARTIES” SHALL HAVE THE
MEANING ASCRIBED TO SUCH TERM IN SECTION 8.3(A).


(L)                               “CAP” SHALL HAVE THE MEANING ASCRIBED TO SUCH
TERM IN SECTION 8.3(C).


(M)                         “CLOSING” SHALL HAVE THE MEANING ASCRIBED TO SUCH
TERM IN SECTION 2.2.


(N)                           “CLOSING DATE” SHALL HAVE THE MEANING ASCRIBED TO
SUCH TERM IN SECTION 2.2.


(O)                           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.


(P)                           “COLLATERAL AGREEMENTS” SHALL MEAN: (I) THE
TRANSITION SERVICES AGREEMENT; AND (II) THE PROGRAMMING LICENSE AGREEMENT.


(Q)                           “CONSENT” SHALL MEAN ANY APPROVAL, CONSENT,
RATIFICATION, PERMISSION, WAIVER OR AUTHORIZATION (INCLUDING ANY GOVERNMENTAL
AUTHORIZATION).


(R)                              “CONSIDERATION” SHALL MEAN $2,000,000.


(S)                            “CONTRACT” SHALL MEAN ANY AGREEMENT, LEASE,
LICENSE, EVIDENCE OF INDEBTEDNESS, MORTGAGE, INDENTURE, SECURITY AGREEMENT OR
OTHER CONTRACT (WHETHER WRITTEN OR ORAL).


(T)                              “COVENANT BREACH” SHALL MEAN WITH RESPECT TO A
PARTY, A BREACH OF, NONFULFILLMENT OR FAILURE TO COMPLY WITH A COVENANT OR
OBLIGATION EXPRESSLY MADE BY SUCH PARTY HEREIN OR IN ANY OTHER CERTIFICATE,
DOCUMENT, (OTHER THAN THE COLLATERAL AGREEMENTS) WRITING OR INSTRUMENT DELIVERED
BY SUCH PARTY PURSUANT TO THIS AGREEMENT.


(U)                           “DETERMINATION DATE” SHALL HAVE THE MEANING
ASCRIBED TO SUCH TERM IN SECTION 2.5(D) HEREOF.

2


--------------------------------------------------------------------------------



(V)                           “EMPLOYEES” SHALL MEAN THE EMPLOYEES OF GPAA AND
LDMA AS AT THE CLOSING DATE.


(W)                         “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED.


(X)                             “ERISA AFFILIATE” SHALL MEAN ANY ENTITY WHICH IS
(OR AT ANY RELEVANT TIME WAS) A MEMBER OF A “CONTROLLED GROUP OF CORPORATIONS”
WITH OR UNDER “COMMON CONTROL” WITH SELLER AS DEFINED IN SECTION 414(B) OR (C)
OF THE CODE.


(Y)                           “ESTIMATED WORKING CAPITAL” SHALL HAVE THE MEANING
ASCRIBED TO SUCH TERMS AS SET FORTH IN SECTION 2.5(A).


(Z)                             “FINAL STOCKHOLDERS EQUITY” SHALL HAVE THE
MEANING ASCRIBED TO SUCH TERMS AS SET FORTH IN SECTION 2.5(C).


(AA)                      “GOLD BUSINESS” SHALL MEAN THAT PORTION OF SELLER’S
BUSINESS CONSISTING OF, AND RELATING TO THE OPERATIONS OF LDMA AND GPAA,
INCLUDING, BUT NOT LIMITED TO: (I) THE ACTIVITIES INVOLVING THE PROMOTION AND
SALE OF GOLD PROSPECTING EXPEDITIONS TO (A) THE CRIPPLE RIVER PROPERTY LOCATED
NEAR NOME, ALASKA; AND (B) THE PINE LOG PROPERTY LOCATED IN THE MOTHERLODE
REGION OF CALIFORNIA; (II) THE SALE OF MEMBERSHIPS IN LOST DUTCHMAN’S WHICH
ENTITLE MEMBERS TO ENGAGE IN GOLD PROSPECTING ON CERTAIN REAL ESTATE PROPERTIES;
(III) THE SALE OF PRODUCTS AND SERVICES RELATED TO GOLD PROSPECTING, GOLD
EXPOSITIONS, EXPEDITIONS AND OUTINGS INCLUDING THE PRINTING AND DISTRIBUTION OF
THE “GOLD PROSPECTORS & TREASURE HUNTERS IN THE GREAT OUTDOORS” MAGAZINE; AND
(IV) THE GOLD BUSINESS PRODUCTION RIGHTS.  FOR THE AVOIDANCE OF DOUBT, THE GOLD
BUSINESS SHALL NOT INCLUDE ANY BUSINESS OF SELLER RELATED TO OPERATING THE
OUTDOOR CHANNEL®, A NATIONAL TELEVISION NETWORK DEVOTED TO TRADITIONAL OUTDOOR
ACTIVITIES SUCH AS HUNTING, FISHING AND SHOOTING SPORTS, AS WELL AS OFF-ROAD
MOTOR SPORTS AND OTHER OUTDOOR RELATED LIFESTYLE PROGRAMMING.


(BB)                    “GOLD BUSINESS PRODUCTION RIGHTS” MEANS THE PRODUCTION
RIGHTS AND ALL INTELLECTUAL PROPERTY AND INTELLECTUAL PROPERTY RIGHTS RELATED TO
THE PROGRAMS “GOLD FEVER”, “BUZZARDITE CLASSICS”, “PROSPECTING AMERICA”,
“IDITAROD”, “BUZZARDITE”, “GOLD PROSPECTOR’S SHOW”, “PROSPECTOR’S PREACHER”,
“PROSPECTING FOR GOLD” AND “GOLD PROSPECTING”, AND ANY PHYSICAL FOOTAGE OF THE
FOREGOING.


(CC)                      “GOVERNMENTAL AUTHORIZATION” SHALL MEAN ANY APPROVAL,
CONSENT, RATIFICATION, WAIVER OR OTHER AUTHORIZATION OF, OR ANY LICENSE,
REGISTRATION OR PERMIT ISSUED, GRANTED, OR GIVEN BY OR UNDER THE AUTHORITY OF
ANY GOVERNMENTAL ENTITY OR PURSUANT TO ANY LEGAL REQUIREMENT.


(DD)                    “GOVERNMENTAL ENTITY” SHALL MEAN ANY: (I) NATION,
PRINCIPALITY, STATE, COMMONWEALTH, PROVINCE, TERRITORY, COUNTY, MUNICIPALITY,
DISTRICT OR OTHER JURISDICTION OF ANY NATURE; (II) FEDERAL, STATE, LOCAL,
MUNICIPAL, FOREIGN OR OTHER GOVERNMENT; (III) GOVERNMENTAL OR QUASI GOVERNMENTAL
AUTHORITY OF ANY NATURE (INCLUDING ANY GOVERNMENTAL DIVISION, SUBDIVISION,

3


--------------------------------------------------------------------------------



DEPARTMENT, AGENCY, BUREAU, BRANCH, OFFICE, COMMISSION, COUNCIL, BOARD,
INSTRUMENTALITY, OFFICER, OFFICIAL, REPRESENTATIVE, ORGANIZATION, UNIT, BODY OR
ENTITY AND ANY COURT OR OTHER TRIBUNAL); (IV) MULTI NATIONAL ORGANIZATION OR
BODY; OR (V) INDIVIDUAL, ENTITY OR BODY EXERCISING, OR ENTITLED TO EXERCISE, ANY
EXECUTIVE, LEGISLATIVE, JUDICIAL, ADMINISTRATIVE, REGULATORY, POLICE, MILITARY
OR TAXING AUTHORITY OR POWER OF ANY NATURE.


(EE)                      “GPAA” SHALL MEAN GOLD PROSPECTORS’ ASSOCIATION OF
AMERICA, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY, A WHOLLY-OWNED INDIRECT
SUBSIDIARY OF SELLER.


(FF)                          “GPAA MEMBERSHIP INTERESTS” SHALL HAVE THE MEANING
ASCRIBED TO SUCH TERM IN SECTION 3.14.


(GG)                    “INDEMNIFIED PARTY” SHALL HAVE THE MEANING ASCRIBED TO
SUCH TERM IN SECTION 8.4(A).


(HH)                    “INDEMNIFYING PARTY” SHALL HAVE THE MEANING ASCRIBED TO
SUCH TERM IN SECTION 8.4(A).


(II)                            “KNOWLEDGE” SHALL MEAN THE ACTUAL KNOWLEDGE, AS
OF THE DATE HEREOF, OF (I) IN THE CASE OF SELLER, PERRY T. MASSIE, WILLIAM A.
OWEN AND THOMAS E. HORNISH, AND (II) IN THE CASE OF BUYER, THOMAS H. MASSIE.


(JJ)                            “LDMA” SHALL MEAN LDMA-AU, INC., A NEVADA
CORPORATION, A WHOLLY-OWNED SUBSIDIARY OF SELLER.


(KK)                      “LDMA STOCK” SHALL HAVE THE MEANING ASCRIBED TO SUCH
TERM IN SECTION 3.13.


(LL)                            “LEGAL REQUIREMENT” SHALL MEAN ANY FEDERAL,
STATE, COUNTY, LOCAL, MUNICIPAL, FOREIGN OR OTHER LAW, ORDINANCE, PRINCIPLE OF
COMMON LAW, CODE, REGULATION, STATUTE, LEGISLATION, CONSTITUTION, RESOLUTION,
ORDINANCE, CODE, EDICT, DECREE, PROCLAMATION, CONVENTION, TREATY, RULE, RULING,
DIRECTIVE, PRONOUNCEMENT, REQUIREMENT, SPECIFICATION, DETERMINATION, DECISION,
OPINION OR INTERPRETATION ISSUED, ENACTED, ADOPTED, PASSED, APPROVED,
PROMULGATED, MADE, IMPLEMENTED OR OTHERWISE PUT INTO EFFECT BY OR UNDER THE
AUTHORITY OF ANY GOVERNMENTAL ENTITY.


(MM)                “LIEN” SHALL MEAN ANY LIEN, CLAIM, PREFERENCE, CHARGE,
LICENSE, EQUITY, TRUST, EQUITABLE INTEREST, SECURITY INTEREST, MORTGAGE, PLEDGE,
HYPOTHECATION, ENCUMBRANCE, RIGHT OF POSSESSION, LEASE, TENANCY, LICENSE,
ENCROACHMENT, EASEMENT, CONDITIONAL SALE, INFRINGEMENT, INTERFERENCE, ORDER,
PROXY, OPTION, RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, COMMUNITY PROPERTY
INTEREST, TITLE RETENTION AGREEMENT, DEFECT IN TITLE, COVENANT, CONDITION OR
OTHER RESTRICTIONS OF ANY KIND (INCLUDING ANY RESTRICTION ON THE TRANSFER OF ANY
ASSET, ANY RESTRICTION ON THE RECEIPT OF ANY INCOME DERIVED FROM ANY ASSET, ANY
RESTRICTION ON THE USE OF ANY ASSET AND ANY RESTRICTION ON THE POSSESSION,
EXERCISE OR TRANSFER OF ANY OTHER ATTRIBUTE OF OWNERSHIP OF ANY ASSET).

4


--------------------------------------------------------------------------------



(NN)                    “LOSSES” SHALL MEAN ANY AND ALL LOSSES, COSTS,
OBLIGATIONS, LIABILITIES, SETTLEMENT PAYMENTS, AWARDS, JUDGMENTS, FINES,
PENALTIES, DAMAGES, EXPENSES (INCLUDING REASONABLE COSTS OF INVESTIGATION AND
DEFENSE AND REASONABLE ATTORNEYS’ FEES AND EXPENSES), DEFICIENCIES OR OTHER
CHARGES.


(OO)                    “NOTICE OF DISAGREEMENT” SHALL HAVE THE MEANING ASCRIBED
TO SUCH TERM AS SET FORTH IN SECTION 2.5(D).


(PP)                    “ORDER” SHALL MEAN ANY: (A) ORDER, JUDGMENT, INJUNCTION,
EDICT, DECREE, RULING, PRONOUNCEMENT, DETERMINATION, DECISION, OPINION, VERDICT,
SENTENCE, SUBPOENA, WRIT OR AWARD ISSUED, MADE, ENTERED, RENDERED OR OTHERWISE
PUT INTO EFFECT BY OR UNDER THE AUTHORITY OF ANY COURT, ADMINISTRATIVE AGENCY OR
OTHER GOVERNMENTAL ENTITY OR ANY ARBITRATOR OR ARBITRATION PANEL; OR
(B) CONTRACT WITH ANY GOVERNMENTAL ENTITY ENTERED INTO IN CONNECTION WITH ANY
PROCEEDING.


(QQ)                    “PARENT GPAA” SHALL HAVE THE MEANING ASCRIBED TO SUCH
TERM IN THE INTRODUCTORY PARAGRAPH.


(RR)                          “PARTY” AND “PARTIES” SHALL MEAN THE BUYER, SELLER
AND PARENT GPAA.


(SS)                      “PERSON” SHALL MEAN AN INDIVIDUAL, A PARTNERSHIP, A
LIMITED LIABILITY COMPANY, A CORPORATION, AN ASSOCIATION, A JOINT STOCK
CORPORATION, A TRUST, A JOINT VENTURE, AN UNINCORPORATED ORGANIZATION, OR A
GOVERNMENTAL ENTITY (OR ANY DEPARTMENT, AGENCY, OR POLITICAL SUBDIVISION
THEREOF).


(TT)                          “POST CLOSING STATEMENT” SHALL HAVE THE MEANING
ASCRIBED TO IT SECTION 2.5(C).


(UU)                    “POTENTIAL CONTRIBUTOR” SHALL HAVE THE MEANING ASCRIBED
TO SUCH TERM IN SECTION 8.8.


(VV)                    “PROCEEDING” SHALL MEAN ANY ACTION, SUIT, LITIGATION,
ARBITRATION, PROCEEDING (INCLUDING ANY CIVIL, CRIMINAL, ADMINISTRATIVE,
INVESTIGATIVE OR APPELLATE PROCEEDING AND ANY INFORMAL PROCEEDING), PROSECUTION,
CONTEST, HEARING, INQUIRY, AUDIT, EXAMINATION OR INVESTIGATION (OTHER THAN A
ROUTINE INSPECTION) COMMENCED, BROUGHT, CONDUCTED OR HEARD BY OR BEFORE, OR
OTHERWISE INVOLVING, ANY GOVERNMENTAL ENTITY OR ANY ARBITRATOR OR ARBITRATION
PANEL.


(WW)                “PROGRAMMING LICENSE AGREEMENT” SHALL MEAN THE PROGRAMMING
LICENSE AGREEMENT, ENTERED INTO BY AND BETWEEN SELLER AND BUYER AS OF THE
CLOSING DATE, IN FORM AND SUBSTANCE SATISFACTORY TO BUYER AND SELLER, ATTACHED
HERETO AS EXHIBIT B.


(XX)                        “PURCHASE PRICE” SHALL MEAN $2,000,000.


(YY)                    “REAL PROPERTY” SHALL MEAN THOSE PROPERTIES IN THEIR
COMMONLY KNOWN NAMES SET FORTH ON EXHIBIT D HERETO.

5


--------------------------------------------------------------------------------



(ZZ)                        “RECEIVING PARTY” SHALL HAVE THE MEANING ASCRIBED TO
SUCH TERM IN SECTION 8.4.


(AAA)                “RECORDS” SHALL MEAN INFORMATION OF SELLER THAT IS
INSCRIBED ON A TANGIBLE MEDIUM OR THAT IS STORED IN AN ELECTRONIC OR OTHER
MEDIUM AND IS RETRIEVABLE IN PERCEIVABLE FORM AND RELATED TO THE GOLD BUSINESS,
INCLUDING CLIENT AND CUSTOMER LISTS AND RECORDS, RESEARCH AND DEVELOPMENT
REPORTS AND RECORDS, PRODUCTION REPORTS AND RECORDS, SERVICE AND WARRANTY
RECORDS, OPERATING GUIDES AND MANUALS, DESIGN DATABASES AND RECORDS, AND TEST
AND CHARACTERIZATION PROGRAMS AND PROCEDURES AND RECORDS, BUT EXCLUDING RECORDS
RELATING TO THE OPERATION OF THE OUTDOOR CHANNEL, INC. BY THE SELLER AND EMAILS
(EXCEPT TO THE EXTENT THAT ANY OF THE RECORDS DESCRIBED ABOVE ARE EMBODIED
SOLELY IN EMAIL FORM).


(BBB)             “REPRESENTATIVES” SHALL MEAN WITH RESPECT TO A PARTY, THE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, INVESTMENT BANKERS, ATTORNEYS,
ACCOUNTANTS AND OTHER ADVISORS TO, OR REPRESENTATIVES OF, SUCH PARTY AND/OR ITS
SUBSIDIARIES.


(CCC)                “SECURITIES” SHALL MEAN ALL 2,000 SHARES OF LDMA STOCK AND
100% OF THE GPAA MEMBERSHIP INTERESTS.


(DDD)             “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS
AMENDED.


(EEE)                “SELLER” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
THE INTRODUCTORY PARAGRAPH.


(FFF)                      “SELLER DISCLOSURE SCHEDULE” SHALL HAVE THE MEANING
ASCRIBED TO SUCH TERM IN ARTICLE 3.


(GGG)             “SELLER INDEMNIFIED PARTIES” SHALL HAVE THE MEANING ASCRIBED
TO SUCH TERM IN SECTION 8.2(A).


(HHH)             “SELLER MATERIAL ADVERSE EFFECT” SHALL MEAN ANY EVENT,
CONDITION, CHANGE, DEVELOPMENT, STATE OF FACTS OR OTHER MATTER (EACH AN
“EFFECT”), INDIVIDUALLY OR IN COMBINATION WITH ANY OTHER EFFECT, THAT HAS HAD OR
COULD REASONABLY BE EXPECTED TO HAVE A MATERIALLY ADVERSE EFFECT ON (I) THE
SECURITIES, GPAA, OR LDMA, OR (II) THE ABILITY OF SELLER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY AGREEMENTS DELIVERED OR ENTERED INTO IN
CONNECTION HEREWITH; PROVIDED, HOWEVER, THAT NONE OF THE FOLLOWING SHALL BE
DEEMED, EITHER ALONE OR IN COMBINATION, TO CONSTITUTE A SELLER MATERIAL ADVERSE
EFFECT, NOR SHALL ANY OF THE FOLLOWING BE TAKEN INTO ACCOUNT IN DETERMINING
WHETHER THERE HAS BEEN A SELLER MATERIAL ADVERSE EFFECT: ANY EFFECT RESULTING
FROM OR ARISING OUT OF (I) THE ANNOUNCEMENT OF THIS AGREEMENT OR PENDENCY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING LOSS OF EMPLOYEES (BUT ONLY TO THE
EXTENT THAT SUCH EFFECT IS THE DIRECT AND PROXIMATE CAUSE OF SUCH ANNOUNCEMENT
OR PENDENCY), (II) FLUCTUATIONS IN THE SELLER’S STOCK PRICE, (III) PERFORMANCE
BY A PARTY OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR AS REQUIRED BY APPLICABLE
LAWS OR ACCOUNTING REQUIREMENTS, (IV) GENERAL ECONOMIC CONDITIONS IN THE UNITED
STATES THAT DO NOT DISPROPORTIONATELY AND ADVERSELY AFFECT THE GOLD BUSINESS,
TAKEN AS A WHOLE, IN ANY MATERIAL

6


--------------------------------------------------------------------------------



RESPECT, AND (V) ANY NATURAL DISASTER OR ANY ACTS OF TERRORISM, SABOTAGE,
MILITARY ACTION OR WAR (WHETHER OR NOT DECLARED) OR ANY ESCALATION OR WORSENING
THEREOF.


(III)                         “SELLER PLANS” SHALL MEAN EACH “EMPLOYEE BENEFIT
PLAN” (WITHIN THE MEANING OF SECTION 3(3) OF ERISA), AND EACH SEVERANCE, CHANGE
IN CONTROL, RETENTION OR EMPLOYMENT, TERMINATION PAY, PERFORMANCE, RETIREMENT,
THRIFT, SAVINGS PLAN, PROGRAM OR AGREEMENT, AND ANY PENSION, PROFIT SHARING,
DEFERRED COMPENSATION, VACATION, PAID TIME OFF, PERQUISITE, FRINGE BENEFIT,
INCENTIVE, BONUS, STOCK OPTION, STOCK PURCHASE, STOCK APPRECIATION, AND
RESTRICTED STOCK PLAN, DISABILITY, DEATH BENEFIT, HOSPITALIZATION, MEDICAL,
DENTAL, LIFE OR OTHER INSURANCE (WHETHER INSURED OR SELF-INSURED), WELFARE
BENEFIT, EMPLOYEE LOAN, EMPLOYEE ASSISTANCE, SUPPLEMENTARY UNEMPLOYMENT BENEFIT
OR ANY OTHER PLAN, PROGRAM, ARRANGEMENT, UNDERSTANDING, OR POLICY (WHETHER OR
NOT LEGALLY BINDING) UNDER WHICH ANY EMPLOYEE HAS ANY PRESENT OR FUTURE RIGHT TO
BENEFITS AND UNDER WHICH SELLER OR ANY OF ITS ERISA AFFILIATES HAS HAD OR HAS
ANY PRESENT OR FUTURE LIABILITY.


(JJJ)                         “STATE TAX LIABILITIES” SHALL HAVE THE MEANING
ASCRIBED TO IT IN SECTION 6.9 HEREOF.


(KKK)                “STOCKHOLDERS EQUITY” SHALL MEAN THE ASSETS MINUS THE
LIABILITIES ADJUSTED CONSISTENT WITH THE MARCH BALANCE SHEET.


(LLL)                         “SUBSIDIARY” SHALL MEAN WITH RESPECT TO A PARTY,
ANY OTHER CORPORATION, LIMITED LIABILITY COMPANY, GENERAL OR LIMITED
PARTNERSHIP, UNINCORPORATED ASSOCIATION OR OTHER BUSINESS ENTITY OF WHICH (A) IF
A CORPORATION, A MAJORITY OF THE TOTAL VOTING POWER OF SHARES OF STOCK ENTITLED
(WITHOUT REGARD TO THE OCCURRENCE OF ANY CONTINGENCY) TO VOTE IN THE ELECTION OF
DIRECTORS, MANAGERS OR TRUSTEES THEREOF IS AT THE TIME OWNED OR CONTROLLED,
DIRECTLY OR INDIRECTLY, BY SUCH PARTY, OR ONE OR MORE OF THE OTHER SUBSIDIARIES
OF SUCH PARTY OR A COMBINATION THEREOF, OR (B) IF A LIMITED LIABILITY COMPANY,
PARTNERSHIP, ASSOCIATION OR OTHER BUSINESS ENTITY, A MAJORITY OF THE PARTNERSHIP
OR OTHER SIMILAR OWNERSHIP INTEREST THEREOF IS AT THE TIME OWNED OR CONTROLLED,
DIRECTLY OR INDIRECTLY, BY SUCH PARTY, OR ONE OR MORE SUBSIDIARIES OF SUCH PARTY
OR A COMBINATION THEREOF.


(MMM)       “SURVIVAL DATE” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN
SECTION 8.1.


(NNN)             “TAX(ES)” SHALL MEAN WITH RESPECT TO ANY PERSON: (I) ANY
FEDERAL, STATE, PROVINCIAL, REGIONAL, COUNTY, LOCAL OR FOREIGN AND OTHER TAXES
(INCLUDING WITHOUT LIMITATION, ANY INCOME (NET, GROSS, OR OTHERWISE),
ALTERNATIVE OR ADD ON MINIMUM TAX, GROSS INCOME, GROSS RECEIPTS, PROPERTY,
SALES, VALUE ADDED, USE, TRANSFER, GAINS, LICENSE, EXCISE, EMPLOYMENT, PAYROLL,
SERVICES, FRANCHISE, AD VALOREM, RECORDING, EXCISE, STAMP, WITHHOLDING OR
MINIMUM TAX, OR ANY OTHER TAX CUSTOM, DUTY, GOVERNMENTAL FEE OR OTHER LIKE
ASSESSMENT OR CHARGE OF ANY KIND WHATSOEVER), TOGETHER WITH ANY INTEREST,
LEVIES, ASSESSMENTS, CHARGES, PENALTIES, ADDITIONS TO TAX OR ADDITIONAL AMOUNTS
IMPOSED BY A GOVERNMENTAL ENTITY, (II) ANY JOINT OR SEVERAL LIABILITY OF SUCH
PERSON WITH ANY OTHER PERSON FOR THE PAYMENT OF ANY AMOUNTS OF THE TYPE
DESCRIBED IN (I) OF THIS DEFINITION, AND (III) ANY LIABILITY OF SUCH PERSON FOR
THE PAYMENT OF ANY AMOUNTS OF THE TYPE DESCRIBED IN (I) AS THE

7


--------------------------------------------------------------------------------



RESULT OF ANY OBLIGATION TO INDEMNIFY ANY OTHER PERSON, BY WAY OF A TAX SHARING
AGREEMENT, OR OTHERWISE.


(OOO)             “TAX RETURN(S)” SHALL MEAN ALL FEDERAL, STATE, LOCAL AND
FOREIGN RETURNS AND REPORTS, CONSOLIDATED OR OTHERWISE (INCLUDING WITHOUT
LIMITATION INFORMATION RETURNS, ELECTIONS, DECLARATIONS, ESTIMATES, DISCLOSURES,
SCHEDULES, CLAIMS FOR REFUND) REQUIRED TO BE FILED WITH ANY GOVERNMENTAL ENTITY.


(PPP)             “THIRD PARTY” SHALL MEAN A PERSON THAT IS NOT A PARTY TO THIS
AGREEMENT.


(QQQ)             “THIRD PARTY CLAIM” SHALL MEAN ANY CLAIM AGAINST ANY BUYER
INDEMNIFIED PARTY OR SELLER INDEMNIFIED PARTY BY A THIRD PARTY, WHETHER OR NOT
INVOLVING A PROCEEDING.


(RRR)                      “TRANSITION SERVICES AGREEMENT” SHALL MEAN THE
TRANSITION SERVICES AGREEMENT, ENTERED INTO BY AND BETWEEN SELLER AND BUYER AS
OF THE CLOSING DATE, IN FORM AND SUBSTANCE SATISFACTORY TO BUYER AND SELLER,
ATTACHED HERETO AS EXHIBIT A.


(SSS)                “TREASURY REGULATIONS” OR “TREAS. REG.” SHALL MEAN THE
REGULATIONS PROMULGATED UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(TTT)                      “WARN ACT” SHALL MEAN THE WORKER’S ADJUSTMENT AND
RETRAINING NOTIFICATION ACT OF 1988, AS AMENDED.


(UUU)             “WARRANTY BREACH” SHALL MEAN WITH RESPECT TO A PARTY, AN
INACCURACY IN OR BREACH OF ANY REPRESENTATION OR WARRANTY EXPRESSLY MADE BY SUCH
PARTY HEREIN OR IN SUCH PARTY’S DISCLOSURE SCHEDULE, ANY CERTIFICATE DELIVERED
BY SUCH PARTY PURSUANT TO SECTION 2.4, ANY TRANSFER INSTRUMENT OR ANY OTHER
CERTIFICATE OR DOCUMENT (OTHER THAN THE COLLATERAL AGREEMENTS) DELIVERED BY SUCH
PARTY PURSUANT TO THIS AGREEMENT (WITHOUT GIVING EFFECT TO ANY UPDATE TO SUCH
PARTY’S DISCLOSURE SCHEDULE).


1.2                                 INTERPRETATION.  THE WORDS “INCLUDE,”
“INCLUDES” AND “INCLUDING” WHEN USED HEREIN SHALL BE DEEMED IN EACH CASE TO BE
FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  THE TABLE OF CONTENTS AND HEADINGS
CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT
IN ANY WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


ARTICLE 2

PURCHASE AND SALE; CLOSING


2.1                                 SALE AND ISSUANCE OF SECURITIES.  SUBJECT TO
THE TERMS AND CONDITIONS OF THIS AGREEMENT, AT THE CLOSING, THE BUYER AGREES TO
PURCHASE, AND THE SELLER AGREES TO SELL TO THE BUYER, ALL 2,000 OUTSTANDING
SHARES OF LDMA STOCK AND 100% OF THE GPAA MEMBERSHIP INTERESTS (COLLECTIVELY,
THE “SECURITIES”) IN EXCHANGE FOR THE CONSIDERATION.

8


--------------------------------------------------------------------------------



2.2                                 CLOSING.  THE CLOSING OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES
OF WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION 12235 EL CAMINO
REAL, SUITE 200, SAN DIEGO, CALIFORNIA 92130, AT 10:00 A.M. LOCAL TIME FOLLOWING
THE SATISFACTION OR WRITTEN WAIVER OF THE LAST OF THE CONDITIONS OF CLOSING AS
SET FORTH IN ARTICLE 7 (OTHER THAN THOSE CONDITIONS WHICH, BY THEIR NATURE, ARE
TO BE SATISFIED AT THE CLOSING, BUT SUBJECT TO THE SATISFACTION OR WAIVER
THEREOF), OR ON SUCH OTHER DATE THE PARTIES MAY MUTUALLY DETERMINE (THE “CLOSING
DATE”).


2.3                                 FURTHER ASSURANCES; POST-CLOSING
COOPERATION.


(A)                            ON THE CLOSING DATE, SELLER SHALL, AT NO COST TO
BUYER IN THE MANNER AND FORM REASONABLY SPECIFIED BY BUYER, DELIVER TO BUYER ALL
OF THE SECURITIES.


(B)                           FOLLOWING THE CLOSING, THE SELLER WILL PROVIDE THE
BUYER, UPON THE BUYER’S REASONABLE PRIOR WRITTEN REQUEST, WITH COPIES AND
EXTRACTS FROM ANY RECORDS RELATING TO GPAA AND LDMA IN ITS POSSESSION WITH
RESPECT TO PERIODS PRIOR TO THE CLOSING, TO THE EXTENT THAT SUCH ACCESS MAY BE
REASONABLY REQUIRED BY THE PARTY OR ITS REPRESENTATIVES IN CONNECTION WITH
(I) THE PREPARATION OF TAX RETURNS, (II) THE DETERMINATION OR ENFORCEMENT OF
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING BY ANY INDEMNIFIED PARTY
(AS DEFINED BELOW), (III) COMPLIANCE WITH THE REQUIREMENTS OF ANY GOVERNMENTAL
ENTITY, (IV) IN CONNECTION WITH ANY ACTUAL OR THREATENED PROCEEDING; OR
(V) OPERATION OF THE GOLD BUSINESS POST-CLOSING.


2.4                                 DELIVERY.


(A)                            DELIVERIES BY SELLER.  AT THE CLOSING, SELLER
WILL DELIVER OR CAUSE TO BE DELIVERED TO BUYER THE FOLLOWING:

(I)                                   AN ASSIGNMENT OF MEMBERSHIP INTEREST IN
THE NAME OF BUYER REPRESENTING 100% OF THE GPAA MEMBERSHIP INTERESTS;

(II)                                AN ASSIGNMENT SEPARATE FROM STOCK
CERTIFICATE TRANSFERRING 100% OF THE LDMA STOCK INTO THE NAME OF BUYER;

(III)                             A BALANCE SHEET OF THE GOLD BUSINESS AS AT
MARCH 31, 2007 (THE “MARCH BALANCE SHEET”) ADJUSTED TO REVERSE INTER-COMPANY
RECEIVABLES AND A BALANCE SHEET OF THE GOLD BUSINESS AS AT DECEMBER 31, 2006;

(IV)                            CASH AND CASH EQUIVALENTS TO REMAIN IN THE GOLD
BUSINESS OF NO MORE THAN $824,583 (THE “GOLD CASH”)

(V)                               RESIGNATION LETTERS OF THOMAS E. HORNISH
WHEREBY MR. HORNISH AGREES TO RESIGN HIS POSITION AS SECRETARY AND DIRECTOR OF
LDMA;

(VI)                            THE SELLER OFFICER CERTIFICATE REFERRED TO IN
SECTION 7.2(G) HEREUNDER;

9


--------------------------------------------------------------------------------


(VII)                         THE LDMA/AU MANAGEMENT CONTRACT;

(VIII)                      RESIGNATION LETTERS OF PERRY MASSIE WHEREBY MR.
MASSIE AGREES TO RESIGN HIS POSITION AS DIRECTOR, VICE PRESIDENT AND SECRETARY
OF PARENT GPAA AND AS PRESIDENT AND CHAIRMAN OF THE BOARD OF LDMA;

(IX)                              THE DEEDS TO THE REAL PROPERTY;

(X)                                 THE TRANSITION SERVICES AGREEMENT, DULY
EXECUTED BY SELLER; AND

(XI)                              THE PROGRAMMING LICENSE AGREEMENT, DULY
EXECUTED BY SELLER.


(B)                           DELIVERIES BY BUYER.  AT THE CLOSING, BUYER WILL
DELIVER OR CAUSE TO BE DELIVERED TO SELLER THE FOLLOWING:

(I)                                   THE CONSIDERATION;

(II)                                CASH REMAINING IN THE GOLD BUSINESS IN
EXCESS OF THE GOLD CASH ($1,588,932);

(III)                             THE CERTIFICATE REFERRED TO IN SECTION 7.3(D)
HEREUNDER;

(IV)                            THE TRANSITION SERVICES AGREEMENT, DULY EXECUTED
BY BUYER; AND

(V)                               THE PROGRAMMING LICENSE AGREEMENT, DULY
EXECUTED BY BUYER.


2.5                                 PURCHASE PRICE ADJUSTMENT.


(A)                            DELIVERY OF BALANCE SHEET.  ON THE CLOSING DATE,
THE SELLER SHALL DELIVER TO THE BUYER THE MARCH BALANCE SHEET SETTING FORTH THE
ASSETS AND LIABILITIES OF THE GOLD BUSINESS AND THE STOCKHOLDERS EQUITY OF THE
GOLD BUSINESS AS OF MARCH 31, 2007 (THE “ESTIMATED STOCKHOLDERS EQUITY”).


(B)                           POST-CLOSING BALANCE SHEET.  WITHIN NINETY (90)
CALENDAR DAYS AFTER THE CLOSING DATE, THE BUYER SHALL PREPARE AND DELIVER TO THE
SELLER A STATEMENT (THE “POST CLOSING STATEMENT”) SETTING FORTH ITS CALCULATION
OF THE STOCKHOLDERS EQUITY AS OF THE CLOSE OF BUSINESS ON THE CLOSING DATE (THE
“FINAL STOCKHOLDERS EQUITY”) PREPARED IN ACCORDANCE WITH THE PAST PRACTICES OF
THE SELLER IN THE ORDINARY COURSE OF BUSINESS.


(C)                            DISPUTES.  DURING THE THIRTY-(30)-CALENDAR-DAY
PERIOD FOLLOWING RECEIPT OF THE POST-CLOSING STATEMENT, THE SELLER SHALL BE
PERMITTED TO REVIEW THE BOOKS, RECORDS, WORKING PAPERS AND ALL OTHER INFORMATION
AND MATERIALS REASONABLY RELATED TO THE POST-CLOSING STATEMENT, AND THE BUYER
SHALL COOPERATE WITH THE SELLER TO PROVIDE IT WITH REASONABLE ACCESS TO
FACILITIES AND PERSONNEL (INCLUDING THOSE RESPONSIBLE FOR THE PREPARATION OF THE
POST-CLOSING STATEMENT) AND ANY OTHER INFORMATION USED IN PREPARING THE
POST-CLOSING STATEMENT REASONABLY REQUESTED BY THEM.  THE

10


--------------------------------------------------------------------------------



POST-CLOSING STATEMENT SHALL BECOME FINAL AND BINDING ON THE THIRTIETH (30TH)
CALENDAR DAY FOLLOWING THE SELLER’S RECEIPT THEREOF, PROVIDED THE BUYER HAS
REASONABLY COOPERATED AS PROVIDED ABOVE, UNLESS THE SELLER GIVES WRITTEN NOTICE
OF ITS DISAGREEMENT WITH THE POST-CLOSING STATEMENT (A “NOTICE OF DISAGREEMENT”)
TO THE BUYER ON OR PRIOR TO SUCH DATE.  ANY NOTICE OF DISAGREEMENT SHALL SPECIFY
THE NATURE OF ANY DISAGREEMENT SO ASSERTED.  IF A NOTICE OF DISAGREEMENT IS
RECEIVED BY THE BUYER IN A TIMELY MANNER, THEN THE POST-CLOSING STATEMENT (AS
REVISED IN ACCORDANCE WITH THIS SENTENCE) SHALL BECOME FINAL AND BINDING ON THE
EARLIER OF (I) THE DATE ON WHICH THE BUYER AND THE SELLER RESOLVE IN WRITING ANY
DIFFERENCES THEY HAVE WITH RESPECT TO THE MATTERS SPECIFIED IN THE NOTICE OF
DISAGREEMENT OR (II) THE DATE ON WHICH ANY DISPUTED MATTERS ARE FINALLY RESOLVED
IN WRITING BY THE PARTIES (THE EARLIER OF SUCH DATES THE “DETERMINATION DATE”). 
DURING THE FIFTEEN-(15)-CALENDAR-DAY PERIOD FOLLOWING THE DELIVERY OF A NOTICE
OF DISAGREEMENT, THE BUYER AND THE SELLER SHALL SEEK IN GOOD FAITH TO RESOLVE IN
WRITING ANY DIFFERENCES THAT THEY MAY HAVE WITH RESPECT TO THE MATTERS SPECIFIED
IN THE NOTICE OF DISAGREEMENT.  IF SUCH DISPUTE HAS NOT BEEN RESOLVED BY THE END
OF SUCH FIFTEEN- (15)-CALENDAR-DAY PERIOD, THE BUYER AND THE SELLER SHALL
ESCALATE THE DISPUTE TO THEIR RESPECTIVE CHIEF FINANCIAL OFFICERS OR SIMILAR
LEVEL EXECUTIVES WHO SHALL CONSIDER THE DISPUTE IN A MUTUALLY AGREEABLE LOCATION
AND SHALL ATTEMPT IN GOOD FAITH TO RESOLVE THE DISPUTE.  IF SUCH OFFICERS ARE
UNABLE TO RESOLVE SUCH DISPUTE WITHIN TEN (10) CALENDAR DAYS, THE BUYER AND THE
SELLER SHALL SUBMIT FOR ARBITRATION ANY AND ALL MATTERS THAT REMAIN IN DISPUTE
AND WERE PROPERLY INCLUDED IN THE NOTICE OF DISAGREEMENT.


(D)                           FINAL PURCHASE PRICE ADJUSTMENT.  THE FINAL
PURCHASE PRICE OF THE GOLD BUSINESS SHALL BE PAYABLE IN CASH ADJUSTED BY AN
AMOUNT EQUAL TO THE FINAL STOCKHOLDERS EQUITY MINUS THE ESTIMATED STOCKHOLDERS
EQUITY (“ADJUSTMENT AMOUNT”), WHICH MAY BE POSITIVE OR NEGATIVE.  IF THE
ADJUSTMENT AMOUNT IS A POSITIVE NUMBER, THEN THE PURCHASE PRICE SHALL BE
INCREASED BY THE ABSOLUTE VALUE OF THE ADJUSTMENT AMOUNT, AND IF THE ADJUSTMENT
AMOUNT IS A NEGATIVE NUMBER, THEN THE PURCHASE PRICE SHALL BE DECREASED BY THE
ABSOLUTE VALUE OF THE ADJUSTMENT AMOUNT.

(I)                                   IF THE ADJUSTMENT AMOUNT IS A POSITIVE
NUMBER THEN, PROMPTLY FOLLOWING THE DETERMINATION DATE, AND IN ANY EVENT WITHIN
FIVE (5) BUSINESS DAYS THEREAFTER, THE BUYER SHALL PAY TO THE SELLER THE
ADJUSTMENT AMOUNT, AS FINALLY DETERMINED, PLUS INTEREST ON THE ADJUSTMENT AMOUNT
FROM THE CLOSING DATE TO THE DATE OF PAYMENT AT THE “PRIME RATE” OF INTEREST
PUBLISHED IN THE “MONEY RATES” COLUMN OF THE WALL STREET JOURNAL (OR THE AVERAGE
OF SUCH RATES IF MORE THAN ONE RATE IS INDICATED) ON THE CLOSING DATE.

(II)                                IF THE ADJUSTMENT AMOUNT IS A NEGATIVE
NUMBER THEN, PROMPTLY FOLLOWING THE DETERMINATION DATE, AND IN ANY EVENT WITHIN
FIVE (5) BUSINESS DAYS THEREAFTER, THE SELLER SHALL PAY TO THE BUYER AN
AGGREGATE AMOUNT EQUAL TO THE ABSOLUTE VALUE OF THE ADJUSTMENT AMOUNT, AS
FINALLY DETERMINED, PLUS INTEREST ON THE ABSOLUTE VALUE OF THE ADJUSTMENT AMOUNT
FROM THE CLOSING DATE TO THE DATE OF PAYMENT AT THE “PRIME RATE” OF INTEREST
PUBLISHED IN THE “MONEY RATES” COLUMN OF THE WALL STREET JOURNAL (OR THE AVERAGE
OF SUCH RATES IF MORE THAN ONE RATE IS INDICATED) ON THE CLOSING DATE.

11


--------------------------------------------------------------------------------



ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER AND PARENT GPAA

Except as specifically disclosed in the Seller’s public filings (which can be
found at www.sec.gov) and the Seller’s disclosure schedule attached hereto (the
“Seller Disclosure Schedule”) (each such disclosure of which shall clearly
reference the appropriate section and, if applicable, subsection of this
Article 3 to which it relates, and each such disclosure of which shall be deemed
to be incorporated by reference into the representations and warranties made in
this Article 3; provided, that any information disclosed under any paragraph of
the Seller Disclosure Schedule shall be deemed disclosed and incorporated into
any other section, subsection, paragraph and clause hereof where it is
reasonably apparent that such disclosure, without reference to extrinsic
documentation, is relevant to such other section, subsection, paragraph or
clause), Seller and Parent GPAA hereby represent and warrant to Buyer as
follows:


3.1                                 ORGANIZATION AND QUALIFICATION;
SUBSIDIARIES.  SELLER AND PARENT GPPAA ARE EACH A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF DELAWARE AND CALIFORNIA,
RESPECTIVELY.  SELLER AND PARENT GPAA HAVE ALL NECESSARY CORPORATE POWERS TO OWN
ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS CURRENTLY OWNED AND OPERATED, AND
IS DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN ALL
JURISDICTIONS IN WHICH THE NATURE OF ITS BUSINESS OR OF ITS PROPERTIES MAKES
SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH
QUALIFICATION WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT TO THE SELLER. 
SELLER’S WHOLLY-OWNED SUBSIDIARY, PARENT GPAA, IS THE RECORD AND BENEFICIAL
OWNER OF ALL OUTSTANDING MEMBERSHIP INTERESTS OF GPAA, FREE AND CLEAR OF ANY
LIENS.  SELLER IS THE RECORD AND BENEFICIAL OWNER OF ALL OUTSTANDING SHARES OF
LDMA STOCK, FREE AND CLEAR OF ANY LIENS.


3.2                                 AUTHORITY; NO CONFLICT.  SELLER AND PARENT
GPAA HAVE ALL REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND THE COLLATERAL AGREEMENTS, AND, SUBJECT TO SATISFACTION OF THE
CONDITIONS SET FORTH HEREIN, TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE COLLATERAL
AGREEMENTS, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART
OF SELLER OR PARENT GPAA.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY SELLER AND PARENT GPAA AND CONSTITUTES THE VALID AND BINDING OBLIGATIONS OF
SELLER AND PARENT GPAA ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE
EFFECT OF APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR
FEDERAL OR STATE LAWS AFFECTING THE RIGHTS OF CREDITORS AND THE EFFECT OR
AVAILABILITY OF RULES OF LAW GOVERNING SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF
OR OTHER EQUITABLE REMEDIES.  THE COLLATERAL AGREEMENTS, WHEN EXECUTED AND
DELIVERED BY SELLER AND PARENT GPAA, WILL CONSTITUTE THE VALID AND BINDING
OBLIGATION OF SELLER AND PARENT GPAA ENFORCEABLE IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, SUBJECT TO THE EFFECT OF APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR OTHER SIMILAR FEDERAL OR STATE LAWS AFFECTING THE RIGHTS OF
CREDITORS AND THE EFFECT OR AVAILABILITY OF RULES OF LAW GOVERNING SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE REMEDIES.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE COLLATERAL AGREEMENTS DO

12


--------------------------------------------------------------------------------



NOT OR WILL NOT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY WILL NOT, CONFLICT WITH, OR RESULT IN ANY VIOLATION OF OR DEFAULT
(WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A
RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION UNDER
(A) ANY PROVISION OF SELLER’S OR PARENT GPAA’S CERTIFICATE OF INCORPORATION OR
BYLAWS, AS AMENDED, OR (B) ANY MATERIAL AGREEMENT OR INSTRUMENT, PERMIT,
LICENSE, JUDGMENT, ORDER, STATUTE, LAW, ORDINANCE, RULE OR REGULATION APPLICABLE
TO SELLER, PARENT GPAA OR THEIR RESPECTIVE PROPERTIES OR ASSETS.

For purposes of the representations and warranties made in Sections 3.3 through
3.9 and 3.11, all references to “Seller” shall be deemed to also refer to GPAA
and LDMA.


3.3                                 CONSENTS.  EXCEPT AS SET FORTH ON
SECTION 3.3 OF THE SELLER DISCLOSURE SCHEDULE, NO CONSENT, WAIVER, APPROVAL,
ORDER OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, OR
NOTICE TO, ANY GOVERNMENTAL ENTITY OR ANY THIRD PARTY IS REQUIRED BY OR WITH
RESPECT TO SELLER OR PARENT GPAA IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT OR THE COLLATERAL AGREEMENTS BY SELLER AND PARENT GPAA OR THE
CONSUMMATION BY SELLER AND PARENT GPAA OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.


3.4                                 LITIGATION.  TO THE KNOWLEDGE OF THE SELLER,
THERE IS NO CLAIM OR PROCEEDING OF ANY NATURE PENDING OR, TO SELLER’S KNOWLEDGE,
THREATENED AGAINST SELLER OR PARENT GPAA, WHICH (A) RELATES TO GPAA AND LDMA; OR
(B) CHALLENGES, OR THAT COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF
PREVENTING, DELAYING, MAKING ILLEGAL OR OTHERWISE INTERFERING WITH, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  TO THE KNOWLEDGE OF SELLER, NO EVENT HAS
OCCURRED OR CIRCUMSTANCE EXISTS THAT IS REASONABLY LIKELY TO GIVE RISE TO ANY
SUCH CLAIM OR PROCEEDING.


3.5                                 BROKERS OR FINDERS.  NEITHER THE SELLER NOR
PARENT GPAA HAS ENGAGED ANY PERSON ENTITLED TO, OR TAKEN ANY ACTION THAT WOULD
REASONABLY BE EXPECTED TO RESULT IN ANY PERSON BEING ENTITLED TO, RECEIVE FROM
SELLER ANY FEE OR COMMISSION AS A FINDER OR A BROKER IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


3.6                                 GOVERNMENTAL CONSENT.  TO THE KNOWLEDGE OF
THE SELLER AND PARENT GPAA, NO CONSENT, APPROVAL OR AUTHORIZATION OF OR
DESIGNATION, DECLARATION OR FILING WITH ANY GOVERNMENTAL AUTHORITY ON THE PART
OF EITHER SELLER OR PARENT GPAA IS REQUIRED IN CONNECTION WITH THE VALID
EXECUTION AND DELIVERY OF THIS AGREEMENT, OR THE OFFER AND SALE OF THE
SECURITIES OR THE CONSUMMATION OF ANY OTHER TRANSACTION CONTEMPLATED BY THIS
AGREEMENT, EXCEPT (I) THE FILING OF SUCH NOTICES AS MAY BE REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND (II) SUCH FILINGS
AS MAY BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS, WHICH WILL BE TIMELY
FILED WITHIN THE APPLICABLE PERIODS THEREFORE.


3.7                                 FINANCIAL INFORMATION.


(A)                            THE SELLER HAS DELIVERED TO THE BUYER (I) THE
UNAUDITED BALANCE SHEET AND INCOME STATEMENT OF THE GOLD BUSINESS AS OF
DECEMBER 31, 2006, AND (II) THE MARCH BALANCE SHEET, (COLLECTIVELY, THE
“FINANCIAL STATEMENTS”).  THE FINANCIAL STATEMENTS (I) ARE TRUE, ACCURATE AND
COMPLETE, (II) ARE CONSISTENT WITH THE SELLER’S BOOKS AND RECORDS AND
(III) PRESENT FAIRLY AND

13


--------------------------------------------------------------------------------



ACCURATELY THE FINANCIAL POSITION OF THE GOLD BUSINESS AS OF THE RESPECTIVE
DATES THEREOF AND THE RESULTS OF OPERATIONS OF THE GOLD BUSINESS AS OF AND
THROUGH SUCH DATES.


(B)                           TO THE KNOWLEDGE OF THE SELLER, ALL ACCOUNTS
RECEIVABLE OF THE GOLD BUSINESS ARE FULLY COLLECTIBLE IN THE ORDINARY COURSE OF
BUSINESS WITHIN THREE (3) MONTHS EXCEPT TO THE EXTENT OF AN AMOUNT NOT IN EXCESS
OF THE RESERVE FOR DOUBTFUL ACCOUNTS REFLECTED ON THE MARCH BALANCE SHEET.


3.8                                 TAXES.  FOR THE PURPOSE OF THIS SECTION 3.8,
AND EXCEPT AS OTHERWISE NOTED, “SELLER” SHALL INCLUDE EACH OF SELLER, PARENT
GPAA, GPAA, LDMA (AND ANY RESPECTIVE SUBSIDIARIES THEREOF), AND EACH AFFILIATED
GROUP FOR EACH TAXABLE YEAR DURING WHICH PARENT GPAA AND LDMA WAS A MEMBER OF
THE GROUP. EXCEPT FOR THE STATE TAX LIABILITIES:


(A)                            SELLER HAS TIMELY FILED ALL MATERIAL TAX RETURNS
THAT IT WAS REQUIRED TO FILE.  ALL SUCH TAX RETURNS WERE CORRECT AND COMPLETE IN
ALL MATERIAL RESPECTS IN SO FAR AS THEY RELATE TO PARENT GPAA, GPAA, AND LDMA
(AND ANY SUBSIDIARIES THEREOF).


(B)                           THE ACCRUED LIABILITY FOR TAXES OF SELLER ON OR
BEFORE THE DATE HEREOF (I) DID NOT, AS OF THE DATE OF THE SELLER’S MOST RECENT
REGULARLY PREPARED BALANCE SHEET, EXCEED THE RESERVE FOR TAX LIABILITY SET FORTH
THEREON, AND (II) WILL NOT EXCEED THAT RESERVE AS ADJUSTED FOR THE PASSAGE OF
TIME THROUGH THE CLOSING DATE IN ACCORDANCE WITH THE PAST CUSTOM AND PRACTICE OF
SELLER IN FILING ITS TAX RETURNS.


(C)                            ALL TAXES DUE AND OWING BY SELLER WITH RESPECT TO
THE GOLD BUSINESS ON OR BEFORE THE DATE HEREOF (WHETHER OR NOT SHOWN ON ANY TAX
RETURN) HAVE BEEN PAID.


(D)                           SINCE DECEMBER 31, 2006, SELLER HAS NOT INCURRED
ANY LIABILITY FOR TAXES OUTSIDE THE ORDINARY COURSE OF BUSINESS THAT WOULD
ADVERSELY AFFECT BUYER’S OWNERSHIP OF THE GOLD BUSINESS.


(E)                            EXCEPT FOR TAXES FOR THE PERIOD ENDED DECEMBER
31, 2006, THE SELLER IS NOT CURRENTLY THE BENEFICIARY OF ANY EXTENSION OF TIME
WITHIN WHICH TO FILE ANY TAX RETURN.


(F)                              NO CLAIM HAS EVER BEEN MADE BY A GOVERNMENTAL
ENTITY IN A JURISDICTION WHERE SELLER DOES NOT FILE TAX RETURNS THAT PARENT
GPAA, GPAA OR LDMA IS OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION.


(G)                           SELLER HAS DELIVERED OR MADE AVAILABLE TO BUYER
COMPLETE AND ACCURATE COPIES OF ALL TAX RETURNS OF THE SELLER (TO THE EXTENT
RELATED TO PARENT GPAA, GPAA, AND LDMA (AND PREDECESSORS OF EACH), FOR THE YEARS
ENDED DECEMBER 31, 2004, 2005 AND 2006, AND COMPLETE AND ACCURATE COPIES OF ALL
EXAMINATION REPORTS AND STATEMENTS OF DEFICIENCIES ASSESSED AGAINST OR AGREED TO
BY THE SELLER SINCE DECEMBER 31, 2001.

14


--------------------------------------------------------------------------------



(H)                           WITH RESPECT TO PARENT GPAA, GPAA AND LDMA, SELLER
HAS NOT RECEIVED FROM ANY GOVERNMENTAL ENTITY ANY (A) NOTICE INDICATING AN
INTENT TO OPEN AN AUDIT OR OTHER REVIEW, (B) REQUEST FOR INFORMATION RELATED TO
TAX MATTERS, OR (C) NOTICE OF DEFICIENCY OR PROPOSED ADJUSTMENT OF OR ANY AMOUNT
OF TAX PROPOSED, ASSERTED OR ASSESSED BY ANY GOVERNMENTAL ENTITY AGAINST SELLER
FOR WHICH PARENT GPAA, GPAA, OR LDMA COULD BE LIABLE FOR OUTSTANDING TAXES.


(I)                               WITH RESPECT TO PARENT GPAA, GPAA AND LDMA,
(I) NO PROCEEDINGS ARE PENDING OR BEING CONDUCTED WITH RESPECT TO ANY TAX
MATTER, (II) NO POWER OF ATTORNEY WITH RESPECT TO ANY TAXES OF SELLER HAS BEEN
FILED OR EXECUTED WITH ANY GOVERNMENTAL ENTITY WHICH IS STILL EFFECTIVE, (III)
THERE ARE NO MATTERS UNDER DISCUSSION WITH ANY GOVERNMENTAL ENTITY, OR KNOWN TO
SELLER WITH RESPECT TO TAXES THAT ARE LIKELY TO RESULT IN AN ADDITIONAL
LIABILITY FOR TAXES WITH RESPECT TO SELLER, AND (IV) SELLER HAS NOT WAIVED ANY
STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR AGREED TO ANY EXTENSION OF TIME
WITH RESPECT TO A TAX ASSESSMENT OR DEFICIENCY NOR HAS ANY REQUEST BEEN MADE IN
WRITING FOR ANY SUCH EXTENSION OR WAIVER.


(J)                               WITH RESPECT TO PARENT GPAA, GPAA AND LDMA,
SELLER HAS TIMELY WITHHELD AND REMITTED ALL TAXES REQUIRED TO HAVE BEEN WITHHELD
AND REMITTED IN CONNECTION WITH ANY AMOUNTS PAID OR OWING TO ANY EMPLOYEE,
INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER OR OTHER THIRD PARTY, INCLUDING
WITHOUT LIMITATION, WITH RESPECT TO THE EMPLOYEES, ALL FEDERAL AND STATE INCOME
TAXES, FEDERAL INSURANCE CONTRIBUTION ACT, FEDERAL UNEMPLOYMENT TAX ACT AND
OTHER SIMILAR TAXES REQUIRED TO BE WITHHELD AND PAID.


(K)                            NEITHER PARENT GPAA, GPAA, NOR LDMA (NOR ANY
RESPECTIVE SUBSIDIARIES) (A) HAS EVER BEEN A MEMBER OF AN AFFILIATED GROUP
(WITHIN THE MEANING OF CODE SECTION 1504(A)) FILING A CONSOLIDATED FEDERAL
INCOME TAX RETURN (OTHER THAN A GROUP THE COMMON PARENT OF WHICH WAS THE SELLER,
OUTDOOR CHANNEL HOLDINGS, INC.), (B) OWES ANY AMOUNT UNDER, OR IS (OVER EVER
WAS) A PARTY TO, ANY TAX SHARING, INDEMNIFICATION OR ALLOCATION AGREEMENT,
(C) HAS ANY LIABILITY FOR THE TAXES OF ANY PERSON UNDER TREAS. REG. SECTION
1.1502-6 (OR ANY SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN LAW), AS A
TRANSFEREE OR SUCCESSOR, BY CONTRACT, OR OTHERWISE.


(L)                               SELLER, OUTDOOR CHANNEL HOLDINGS, INC., HAS
FILED A CONSOLIDATED FEDERAL INCOME TAX RETURN WITH PARENT GPAA, AND LDMA (AND
ITS RESPECTIVE SUBSIDIARIES) FOR THE TAXABLE YEAR IMMEDIATELY PRECEDING THE
CURRENT TAX YEAR AND IS ELIGIBLE TO MAKE A CODE SECTION 338(H)(10) ELECTION AS
IT RELATES TO THE ACQUISITION OF LDMA.


(M)                         THERE ARE NO TAX LIENS ON THE ASSETS BEING ACQUIRED
FROM SELLER ATTRIBUTABLE TO TAXES, OTHER THAN WITH RESPECT TO TAXES NOT YET DUE
AND PAYABLE.


(N)                           THE SELLER IS NOT, NOR HAS IT EVER BEEN, A
“FOREIGN PERSON” WITHIN THE MEANING OF SECTION 1445 OF THE CODE.


(O)                           NEITHER PARENT GPAA, GPAA, NOR LDMA (NOR ANY OF
ITS RESPECTIVE SUBSIDIARIES) HAS CONSTITUTED EITHER A “DISTRIBUTING CORPORATION”
OR A “CONTROLLED CORPORATION” IN A

15


--------------------------------------------------------------------------------



DISTRIBUTION OF STOCK INTENDED TO QUALIFY FOR TAX-FREE TREATMENT UNDER
SECTION 355 OF THE CODE (A) IN THE TWO (2) YEARS PRIOR TO THE DATE OF THIS
AGREEMENT.


(P)                           NEITHER GPAA NOR LDMA (NOR ANY OF ITS RESPECTIVE
SUBSIDIARIES) (I) HAS MADE ANY PAYMENTS, IS OBLIGATED TO MAKE ANY PAYMENTS, OR
IS A PARTY TO ANY AGREEMENT THAT COULD OBLIGATE IT TO MAKE ANY PAYMENTS THAT MAY
BE TREATED AS AN “EXCESS PARACHUTE PAYMENT” UNDER SECTION 280G OF THE CODE, OR
(II) HAS MADE ANY PAYMENTS AND IS NOT A PARTY TO ANY AGREEMENT, AND DOES NOT
MAINTAIN ANY PLAN, PROGRAM OR ARRANGEMENT, THAT COULD REQUIRE IT TO MAKE ANY
PAYMENTS THAT WOULD NOT BE FULLY DEDUCTIBLE BY REASON OF SECTION 162(M) OR
SECTION  404 OF THE CODE.


(Q)                           NEITHER PARENT GPAA, GPAA, NOR LDMA (NOR ANY OF
ITS RESPECTIVE SUBSIDIARIES) OWNS ANY INTEREST IN AN ENTITY THAT IS
CHARACTERIZED AS A PARTNERSHIP FOR FEDERAL INCOME TAX PURPOSES.


(R)                              THERE ARE NO DEFERRED INTER-COMPANY GAINS
RELATING TO PARENT GPAA, GPAA, OR LDMA, INCLUDING UNDER TREASURY REGULATION
SECTION 1.1502-13 (OR ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN LAW) THAT
MUST BE RECOGNIZED PURSUANT TO THE TRANSFERS UNDER THIS AGREEMENT.


(S)                            GPAA IS TREATED AS A “DISREGARDED ENTITY” FOR
FEDERAL INCOME TAX PURPOSES.


3.9                                 INSURANCE.  ALL INSURANCE POLICIES OF SELLER
WITH RESPECT TO GPAA AND LDMA ARE (A) IN FULL FORCE AND EFFECT (B) ARE ISSUED BY
AN INSURER THAT IS FINANCIALLY SOUND AND REPUTABLE, (C) TAKEN TOGETHER, PROVIDE
ADEQUATE INSURANCE COVERAGE FOR GPAA AND LDMA FOR ALL RISKS TO WHICH GPAA AND
LDMA ARE NORMALLY EXPOSED, AND (D) ARE SUFFICIENT FOR COMPLIANCE WITH ALL LEGAL
REQUIREMENTS AND CONTRACTS RELATED TO GPAA AND LDMA.  SELLER, PARENT GPAA, GPAA
AND LDMA HAVE NOT RECEIVED ANY NOTICE OR OTHER COMMUNICATION REGARDING ANY
ACTUAL OR PROPOSED (X) CANCELLATION OR INVALIDATION OF ANY SUCH INSURANCE
POLICY, (Y) REFUSAL OF ANY COVERAGE OR REJECTION OF ANY CLAIM UNDER ANY SUCH
INSURANCE POLICY, OR (Z) ADJUSTMENT IN THE AMOUNT OF THE PREMIUMS PAYABLE WITH
RESPECT TO ANY SUCH INSURANCE POLICY (OTHER THAN CUSTOMARY ANNUAL ADJUSTMENTS). 
SELLER, GPAA AND LDMA HAVE PAID ALL PREMIUMS DUE, AND HAS OTHERWISE PERFORMED
ALL OF ITS OBLIGATIONS, UNDER ALL SUCH INSURANCE POLICIES.  THERE IS NO PENDING
WORKERS’ COMPENSATION OR OTHER CLAIM UNDER OR BASED UPON ANY SUCH INSURANCE
POLICY OF GPAA AND LDMA BY ANY EMPLOYEE OR OTHERWISE RELATED TO THE GOLD
BUSINESS. NOTWITHSTANDING THE FOREGOING, THE INSURANCE COVERAGE FOR LDMA AND
GPAA UNDER THE SELLER’S CURRENT INSURANCE POLICIES WILL TERMINATE AT CLOSING.


3.10                           EMPLOYEES; LABOR DISPUTES.


(A)                            AS OF THE DATE OF THIS AGREEMENT, GPAA AND LDMA
ARE NOT (I) PARTIES TO ANY COLLECTIVE BARGAINING AGREEMENT APPLICABLE TO THE
EMPLOYEES; (II) SUBJECT TO A LEGAL DUTY TO BARGAIN (EXCLUSIVE OF ANY
NOTIFICATION AND CONSULTATION OBLIGATIONS) WITH ANY TRADE UNION ON BEHALF OF THE
EMPLOYEES; OR (III) THE OBJECT OF ANY ATTEMPT TO ORGANIZE THE EMPLOYEES FOR
COLLECTIVE BARGAINING PURPOSES OR PRESENTLY OPERATING UNDER AN EXPIRED
COLLECTIVE BARGAINING AGREEMENT.  AS OF THE CURRENT TIME AND WITHIN THE LAST
TWENTY-FOUR (24) MONTHS, GPAA AND LDMA ARE NOT AND HAVE NOT BEEN A

16


--------------------------------------------------------------------------------



PARTY TO OR SUBJECT TO ANY STRIKE, WORK STOPPAGE, ORGANIZING ATTEMPT, PICKETING,
BOYCOTT OR SIMILAR ACTIVITY WITH RESPECT TO THE EMPLOYEES.


(B)                           THERE HAVE NOT BEEN ANY PLANT CLOSINGS, MASS
LAYOFFS OR OTHER TERMINATIONS OF EMPLOYEES OF GPAA AND LDMA AT ANY TIME WHICH
WOULD CREATE ANY OBLIGATIONS OR LIABILITIES UNDER THE WARN ACT OR SIMILAR LEGAL
REQUIREMENTS.  NEITHER GPAA NOR LDMA ARE PARTIES TO ANY CONTRACT OR SUBJECT TO
ANY REQUIREMENT THAT IN ANY MANNER RESTRICTS BUYER FROM RELOCATING,
CONSOLIDATING, MERGING OR CLOSING, IN WHOLE OR IN PART, ANY PORTION OF GPAA AND
LDMA AND EMPLOYEES, SUBJECT TO APPLICABLE LEGAL REQUIREMENTS.


(C)                            WITH RESPECT TO THE EMPLOYEES, GPAA AND LDMA HAVE
COMPLIED IN ALL MATERIAL RESPECTS WITH ALL LEGAL REQUIREMENTS RELATING TO
EMPLOYMENT PRACTICES, TERMS AND CONDITIONS OF EMPLOYMENT, EQUAL EMPLOYMENT
OPPORTUNITY, NONDISCRIMINATION, IMMIGRATION, WAGES, HOURS, BENEFITS, COLLECTIVE
BARGAINING, THE PAYMENT OF SOCIAL SECURITY AND SIMILAR TAXES AND OCCUPATIONAL
SAFETY AND HEALTH.  SELLER, GPAA AND LDMA ARE NOT LIABLE FOR THE PAYMENT OF ANY
TAXES, FINES, PENALTIES OR OTHER AMOUNTS, HOWEVER DESIGNATED, FOR FAILURE TO
COMPLY WITH ANY OF THE FOREGOING LEGAL REQUIREMENTS.


(D)                           GPAA AND LDMA ARE NOT AND WILL NOT BE REQUIRED TO
MAKE ANY FILING WITH OR GIVE ANY NOTICE TO, OR TO OBTAIN ANY APPROVAL, CONSENT,
RATIFICATION, WAIVER OR OTHER AUTHORIZATION FROM, ANY GOVERNMENTAL ENTITY IN
RELATION TO ANY OF THE EMPLOYEES IN CONNECTION WITH THE EXECUTION AND DELIVERY
OF THIS AGREEMENT AND THE COLLATERAL AGREEMENTS OR THE CONSUMMATION OR
PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


3.11                           EMPLOYMENT AND BENEFITS.


(A)                            NO EVENT HAS OCCURRED AND THERE HAS BEEN NO
FAILURE TO ACT ON THE PART OF GPAA OR LDMA OR ANY ADMINISTRATOR OF ANY SELLER
PLAN THAT COULD SUBJECT BUYER OR ITS SUBSIDIARIES TO THE IMPOSITION OF ANY TAX,
PENALTY OR OTHER LIABILITY WITH RESPECT TO ANY SELLER PLANS, WHETHER BY WAY OF
INDEMNITY OR OTHERWISE.  WITH RESPECT TO EACH SELLER PLAN, (I) THERE HAS NOT
OCCURRED ANY PROHIBITED TRANSACTION (WITHIN THE MEANING OF SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE) IN WHICH SELLER OR ANY OF ITS SUBSIDIARIES OR ANY
OF THEIR RESPECTIVE EMPLOYEES OR ANY TRUSTEE, ADMINISTRATOR OR OTHER FIDUCIARY
OF SUCH SELLER PLAN, OR ANY AGENT OF THE FOREGOING THAT WOULD SUBJECT SELLER OR
ANY OF ITS SUBSIDIARIES OR, TO THE KNOWLEDGE OF SELLER, ANY OF THEIR RESPECTIVE
EMPLOYEES, OR A TRUSTEE, ADMINISTRATOR OR OTHER FIDUCIARY OF ANY TRUST CREATED
UNDER ANY SELLER PLAN, TO THE TAX OR PENALTY ON PROHIBITED TRANSACTIONS IMPOSED
BY SECTION 4975 OF THE CODE OR THE SANCTIONS IMPOSED UNDER TITLE I OF ERISA AND
(II) NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES NOR, TO THE KNOWLEDGE OF SELLER,
ANY TRUSTEE, ADMINISTRATOR OR OTHER FIDUCIARY OF ANY SELLER PLAN NOR ANY AGENT
OF THE FORGOING, HAS ENGAGED IN ANY TRANSACTION OR ACTED IN A MANNER, OR FAILED
TO ACT IN A MANNER THAT WOULD SUBJECT SELLER OR ITS SUBSIDIARIES OR, ANY
TRUSTEE, ADMINISTRATOR OR OTHER FIDUCIARY, TO ANY MATERIAL LIABILITY FOR BREACH
OF FIDUCIARY DUTY UNDER ERISA OR ANY OTHER APPLICABLE LEGAL REQUIREMENTS.

17


--------------------------------------------------------------------------------



(B)                           NEITHER SELLER NOR ANY ERISA AFFILIATE OF SELLER
HAS SPONSORED, MAINTAINED, PARTICIPATED IN OR CONTRIBUTED TO, AND DOES NOT NOW
SPONSOR, MAINTAIN, PARTICIPATE IN OR CONTRIBUTE TO, (I) ANY MULTI-EMPLOYER PLAN,
AS DEFINED IN SECTION 3(37) OF ERISA OR A MULTI-EMPLOYER BENEFIT PLAN, (II) ANY
PLAN SUBJECT TO TITLE IV OF ERISA, (III) ANY SELLER PLAN SUBJECT TO THE MINIMUM
FUNDING REQUIREMENTS OF SECTION 412 OF THE CODE, OR (IV) ANY PLAN WHICH
PROVIDES, OR HAS ANY LIABILITY TO PROVIDE, LIFE INSURANCE, MEDICAL, SEVERANCE OR
OTHER EMPLOYEE WELFARE BENEFITS AFTER RETIREMENT TO ANY FORMER EMPLOYEE, EXCEPT
AS REQUIRED BY SECTION 4980B OF THE CODE OR SIMILAR LAWS.  NEITHER SELLER NOR
ANY ERISA AFFILIATE OF SELLER HAS ANY UNSATISFIED LIABILITY UNDER TITLE IV OF
ERISA OR SECTION 412 OF THE CODE.


(C)                            ALL OBLIGATIONS OF SELLER AND ITS ERISA
AFFILIATES RELATING TO GROUP HEALTH PLAN CONTINUATION COVERAGE, WHETHER ARISING
BY OPERATION OF LAW OR BY CONTRACT, REQUIRED TO BE PERFORMED UNDER SECTION 4980B
OF THE CODE (OR SIMILAR STATE LAW), INCLUDING, BUT NOT LIMITED TO, SUCH
OBLIGATIONS THAT MAY ARISE BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, HAVE BEEN TIMELY PERFORMED.


(D)                           ALL AMOUNTS OWING IN RESPECT OF EMPLOYEE PAYROLL
WITHHOLDING OBLIGATIONS, REMITTANCES, PREMIUMS, CONTRIBUTIONS AND ASSESSMENTS
UNDER PROVINCIAL OR FEDERAL STATUTES OR EMPLOYEE BENEFIT PLANS HAVE BEEN FULLY
ACCRUED IN THE BOOKS AND RECORDS OF SELLER AND ITS SUBSIDIARIES AND WAGES,
VACATION PAY, HOLIDAY PAY AND EMPLOYEE BENEFITS OF THE EMPLOYEES OF SELLER AND
ITS SUBSIDIARIES HAVE BEEN FULLY ACCRUED IN SELLER’S BOOKS AND RECORDS AND
REFLECTED AS SUCH IN SELLER’S FINANCIAL STATEMENTS.


(E)                            TO THE KNOWLEDGE OF SELLER, ALL EMPLOYEES HAVE
THE LEGAL RIGHT TO PERFORM SERVICES FOR SELLER AND ITS SUBSIDIARIES WITHOUT
CONDITION IN ACCORDANCE WITH LOCAL IMMIGRATION, WORK PERMIT AND SIMILAR
APPLICABLE LAWS AND REGULATIONS.


(F)                              EACH INDIVIDUAL FALLING WITHIN THE DEFINITION
OF EMPLOYEE PERFORMS ALL OR SUBSTANTIALLY ALL OF HIS OR HER SERVICES FOR OR ON
BEHALF OF SELLER AND IN CONNECTION WITH THE GOLD BUSINESS.


3.12                           CUSTOMERS; VENDORS.  TO SELLER’S KNOWLEDGE, GPAA
AND LDMA HAVE NOT RECEIVED ANY NOTICE OR OTHER COMMUNICATION IN WRITING OR
OTHERWISE INDICATING THAT ANY CUSTOMER (OR OTHER PERSON) INTENDS TO CEASE
DEALING WITH GPAA AND LDMA OR TO OTHERWISE SIGNIFICANTLY REDUCE THE VOLUME OF
BUSINESS TRANSACTED BY SUCH PERSON WITH GPAA AND LDMA BELOW HISTORICAL LEVELS
(OTHER THAN IN THE ORDINARY COURSE OF NEGOTIATIONS).  TO SELLER’S KNOWLEDGE,
GPAA AND LDMA HAVE NOT RECEIVED ANY NOTICE OR OTHER COMMUNICATION (IN WRITING OR
OTHERWISE), INDICATING THAT ANY VENDOR FROM WHICH GPAA AND LDMA PURCHASES GOODS
AND/OR SERVICES INTENDS TO CEASE ACTING AS A VENDOR FOR SUCH PRODUCTS OR
OTHERWISE DEALING WITH GPAA AND LDMA (OTHER THAN IN THE ORDINARY COURSE OF
NEGOTIATIONS).


3.13                           LDMA-AU.  LDMA IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF NEVADA.  LDMA HAS ALL
NECESSARY CORPORATE POWERS TO OWN ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS
CURRENTLY OWNED AND OPERATED.  EACH OF THE ARTICLES OF INCORPORATION

18


--------------------------------------------------------------------------------



AND BYLAWS OF LDMA, EACH AS AMENDED TO DATE, IS IN FULL FORCE AND EFFECT, AND
LDMA IS NOT IN VIOLATION OF ANY OF THE PROVISIONS OF SUCH DOCUMENTS.  PRIOR TO
THE CLOSING, SELLER SHALL DELIVER TO BUYER A TRUE, COMPLETE AND CORRECT COPY OF
THE CURRENT ARTICLES OF INCORPORATION AND BYLAWS OF LDMA, EACH AS AMENDED TO
DATE, AND A LIST OF THE CURRENT OFFICERS AND DIRECTORS OF LDMA.


(A)                            THE AUTHORIZED CAPITAL STOCK OF LDMA (“LDMA
STOCK”) CONSISTS OF TWO THOUSAND (2,000) SHARES OF COMMON STOCK, PAR VALUE $1.00
PER SHARE, OF WHICH TWO THOUSAND  (2,000) SHARES ARE ISSUED AND OUTSTANDING. 
ALL OUTSTANDING SHARES OF LDMA STOCK ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE AND NOT SUBJECT TO OR ISSUED IN VIOLATION OF ANY PURCHASE
OPTION, CALL OPTION, RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, SUBSCRIPTION
RIGHT OR ANY SIMILAR RIGHT UNDER APPLICABLE LAW, THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF LDMA OR ANY CONTRACT TO WHICH LDMA, SELLER OR ANY
OTHER SUBSIDIARY OF SELLER IS A PARTY OR OTHERWISE BOUND.  NONE OF THE
OUTSTANDING SHARES OF LDMA STOCK HAVE BEEN ISSUED IN VIOLATION OF ANY FEDERAL OR
STATE SECURITIES LAWS.


(B)                           TO SELLER’S KNOWLEDGE, NO SECURITY CONVERTIBLE OR
EXCHANGEABLE INTO OR EXERCISABLE FOR LDMA STOCK HAS BEEN ISSUED OR RESERVED FOR
ISSUANCE OR IS OUTSTANDING AS OF THE DATE OF THIS AGREEMENT.  THERE ARE NO
OPTIONS, PREEMPTIVE RIGHTS, WARRANTS, CALLS, RIGHTS, STOCKHOLDER AGREEMENTS,
VOTING TRUSTS, PROXIES OR OTHER CONTRACTS OF ANY KIND TO WHICH LDMA, SELLER OR
ANY OTHER SUBSIDIARY OF SELLER IS A PARTY, OR BY WHICH ANY OF THEM IS BOUND,
(X) OBLIGATING ANY OF THEM TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE ISSUED,
DELIVERED OR SOLD, ADDITIONAL SHARES OF LDMA STOCK OR OTHER SECURITIES
CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR LDMA STOCK OR (Y) OTHERWISE
RELATING TO LDMA STOCK OR OTHER SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR
EXERCISABLE FOR LDMA STOCK.


(C)                            TO THE SELLER’S KNOWLEDGE, THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE COLLATERAL AGREEMENTS DO NOT OR WILL NOT, AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT,
CONFLICT WITH, OR RESULT IN ANY VIOLATION OF OR DEFAULT (WITH OR WITHOUT NOTICE
OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A RIGHT OF TERMINATION,
CANCELLATION OR ACCELERATION OF ANY OBLIGATION UNDER (A) ANY PROVISION OF LDMA’S
CERTIFICATE OF INCORPORATION OR BYLAWS, AS AMENDED, OR (B) ANY MATERIAL
AGREEMENT OR INSTRUMENT, PERMIT, LICENSE, JUDGMENT, ORDER, STATUTE, LAW,
ORDINANCE, RULE OR REGULATION APPLICABLE TO LDMA OR ITS PROPERTIES OR ASSETS.


3.14                           GPAA.


(A)                            GPAA IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF CALIFORNIA. 
GPAA HAS ALL NECESSARY CORPORATE POWERS TO OWN ITS PROPERTIES AND TO CARRY ON
ITS BUSINESS AS CURRENTLY OWNED AND OPERATED.  THE GPAA OPERATING AGREEMENT, AS
AMENDED TO DATE, IS IN FULL FORCE AND EFFECT, AND GPAA IS NOT IN VIOLATION OF
ANY OF THE PROVISIONS OF SUCH DOCUMENT.  PRIOR TO CLOSING, SELLER SHALL DELIVER
TO BUYER A TRUE, COMPLETE AND CORRECT COPY OF THE OPERATING AGREEMENT OF GPAA,
AS AMENDED TO DATE.


(B)                           PARENT GPAA IS THE SOLE MEMBER OF GPAA AND HOLDS
100% OF THE OUTSTANDING MEMBERSHIP INTERESTS (“GPAA MEMBERSHIP INTERESTS”).  THE
GPAA MEMBERSHIP

19


--------------------------------------------------------------------------------



INTERESTS ARE DULY AUTHORIZED, VALIDLY ISSUED, AND FULLY PAID AND NOT SUBJECT TO
OR ISSUED IN VIOLATION OF ANY PURCHASE OPTION, CALL OPTION, RIGHT OF FIRST
REFUSAL, PREEMPTIVE RIGHT, SUBSCRIPTION RIGHT OR ANY SIMILAR RIGHT UNDER
APPLICABLE LAW, THE OPERATING AGREEMENT OF GPAA OR ANY CONTRACT TO WHICH GPAA,
SELLER OR ANY OTHER SUBSIDIARY OF SELLER IS A PARTY OR OTHERWISE BOUND.  NONE OF
THE GPAA MEMBERSHIP INTERESTS HAVE BEEN ISSUED IN VIOLATION OF ANY FEDERAL OR
STATE SECURITIES LAWS.


(C)                            TO SELLER’S KNOWLEDGE, NO SECURITY CONVERTIBLE OR
EXCHANGEABLE INTO OR EXERCISABLE FOR GPAA MEMBERSHIP INTERESTS HAS BEEN ISSUED
OR RESERVED FOR ISSUANCE OR IS OUTSTANDING AS OF THE DATE OF THIS AGREEMENT. 
THERE ARE NO OPTIONS, PREEMPTIVE RIGHTS, WARRANTS, CALLS, RIGHTS, STOCKHOLDER
AGREEMENTS, VOTING TRUSTS, PROXIES OR OTHER CONTRACTS OF ANY KIND TO WHICH GPAA,
SELLER OR ANY OTHER SUBSIDIARY OF SELLER IS A PARTY, OR BY WHICH ANY OF THEM IS
BOUND, (X) OBLIGATING ANY OF THEM TO ISSUE, DELIVER OR SELL, OR CAUSE TO BE
ISSUED, DELIVERED OR SOLD, ADDITIONAL GPAA MEMBERSHIP INTERESTS OR OTHER
SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR GPAA MEMBERSHIP
INTERESTS OR (Y) OTHERWISE RELATING TO GPAA MEMBERSHIP INTERESTS OR OTHER
SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO OR EXERCISABLE FOR GPAA MEMBERSHIP
INTERESTS.


(D)                           TO THE SELLER’S KNOWLEDGE, THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE COLLATERAL AGREEMENTS DO NOT OR WILL NOT, AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT,
CONFLICT WITH, OR RESULT IN ANY VIOLATION OF OR DEFAULT (WITH OR WITHOUT NOTICE
OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A RIGHT OF TERMINATION,
CANCELLATION OR ACCELERATION OF ANY OBLIGATION UNDER (A) ANY PROVISION OF GPAA’S
OPERATING AGREEMENT AND CONSTATING DOCUMENTS, AS AMENDED, OR (B) ANY MATERIAL
AGREEMENT OR INSTRUMENT, PERMIT, LICENSE, JUDGMENT, ORDER, STATUTE, LAW,
ORDINANCE, RULE OR REGULATION APPLICABLE TO GPAA OR ITS PROPERTIES OR ASSETS.


3.15                           RESTRICTIONS ON BUSINESS ACTIVITIES.  TO THE
KNOWLEDGE OF THE SELLER, THERE IS NO CONTRACT (NON-COMPETITION OR OTHERWISE)
JUDGMENT, INJUNCTION, ORDER OR DECREE TO WHICH LDMA OR GPAA IS A PARTY OR
OTHERWISE BINDING UPON LDMA OR GPAA WHICH HAS OR MAY REASONABLY BE EXPECTED TO
HAVE THE EFFECT OF PROHIBITING OR IMPAIRING ANY BUSINESS PRACTICE OF LDMA OR
GPAA (INCLUDING ANY RESTRICTIONS ON SELLING, LICENSING, MANUFACTURING OR FROM
PROVIDING SERVICES TO CUSTOMERS OR POTENTIAL CUSTOMERS OR ANY CLASS OF
CUSTOMERS, IN ANY GEOGRAPHIC AREA, DURING ANY PERIOD OF TIME, OR IN ANY SEGMENT
OF THE MARKET, ANY ACQUISITION OF PROPERTY (TANGIBLE OR INTANGIBLE) BY LDMA OR
GPAA, THE CONDUCT OF THE GOLD BUSINESS BY LDMA OR GPAA, OR OTHERWISE LIMITING
THE FREEDOM OF LDMA OR GPAA TO ENGAGE IN ANY LINE OF BUSINESS OR TO COMPETE WITH
ANY PERSON.)


3.16                           ARM’S LENGTH NEGOTIATIONS.  SELLER REPRESENTS
THAT THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY WERE NEGOTIATED AT
ARM’S LENGTH FROM THE BUYER.  SELLER HAS HAD THE OPPORTUNITY TO REVIEW THIS
AGREEMENT, INCLUDING ALL ATTACHMENTS HERETO, AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT WITH SELLER’S OWN LEGAL COUNSEL, TAX ADVISORS AND OTHER
ADVISORS.


3.17                           ASSETS AND REAL PROPERTY OF GOLD BUSINESS.  THE
REAL PROPERTY AND, TO THE KNOWLEDGE OF THE SELLER, ALL OF THE ASSETS OF THE GOLD
BUSINESS, INCLUDING THE GOLD BUSINESS PRODUCTION RIGHTS, ARE CURRENTLY OWNED BY
LDMA AND GPAA.

20


--------------------------------------------------------------------------------



ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Except as specifically disclosed in the Buyer disclosure schedule attached
hereto (the “Buyer Disclosure Schedule”) each such disclosure of which shall
clearly reference the appropriate section and, if applicable, subsection of this
Article 4 to which it relates, and each such disclosure of which shall be deemed
to be incorporated by reference into the representations and warranties made in
this Article 4; provided, that any information disclosed under any paragraph of
the Buyer Disclosure Schedule shall be deemed disclosed and incorporated into
any other section, subsection, paragraph and clause hereof where it is
reasonably apparent that such disclosure, without reference to extrinsic
documentation, is relevant to such other section, subsection, paragraph or
clause, Buyer hereby represents and warrants to Seller as follows:


4.1                                 ORGANIZATION AND QUALIFICATION.  BUYER IS A
LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF CALIFORNIA.  BUYER HAS ALL NECESSARY CORPORATE POWERS TO OWN
ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS CURRENTLY OWNED AND OPERATED, AND
IS DULY QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN ALL
JURISDICTIONS IN WHICH THE NATURE OF ITS BUSINESS OR OF ITS PROPERTIES MAKES
SUCH QUALIFICATION NECESSARY.


4.2                                 ACCESS TO DATA.  THE BUYER HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE OFFICERS OF THE
SELLER CONCERNING THE AGREEMENT, THE EXHIBITS AND SCHEDULES ATTACHED HERETO AND
THERETO AND THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT, AS WELL AS THE
BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS OF GPAA AND LDMA, WHICH QUESTIONS
WERE ANSWERED TO ITS SATISFACTION.  THE BUYER BELIEVES THAT IT HAS RECEIVED ALL
THE INFORMATION SUCH BUYER CONSIDERS NECESSARY OR APPROPRIATE FOR DECIDING
WHETHER TO PURCHASE THE SECURITIES.  BUYER UNDERSTANDS THAT SUCH DISCUSSIONS, AS
WELL AS ANY INFORMATION ISSUED BY THE SELLER, WERE INTENDED TO DESCRIBE CERTAIN
ASPECTS OF THE BUSINESS AND PROSPECTS OF GPAA AND LDMA, BUT WERE NOT NECESSARILY
A THOROUGH OR EXHAUSTIVE DESCRIPTION.  BUYER ACKNOWLEDGES THAT ANY BUSINESS
PLANS PREPARED BY THE SELLER HAVE BEEN, AND CONTINUE TO BE, SUBJECT TO CHANGE
AND THAT ANY PROJECTIONS INCLUDED IN SUCH BUSINESS PLANS OR OTHERWISE ARE
NECESSARILY SPECULATIVE IN NATURE, AND IT CAN BE EXPECTED THAT SOME OR ALL OF
THE ASSUMPTIONS UNDERLYING THE PROJECTIONS WILL NOT MATERIALIZE OR WILL VARY
SIGNIFICANTLY FROM ACTUAL RESULTS.  THE BUYER ALSO ACKNOWLEDGES THAT IT IS
RELYING SOLELY ON ITS OWN COUNSEL AND NOT ON ANY STATEMENTS OR REPRESENTATIONS
OF THE SELLER OR ITS AGENTS FOR LEGAL ADVICE WITH RESPECT TO THIS INVESTMENT OR
THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT.


4.3                                 TAX ADVISORS.  THE BUYER HAS REVIEWED WITH
ITS OWN TAX ADVISORS THE U.S. FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES
OF THIS INVESTMENT AND THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT.  WITH
RESPECT TO SUCH MATTERS, SUCH BUYER RELIES SOLELY ON SUCH ADVISORS AND NOT ON
ANY STATEMENTS OR REPRESENTATIONS OF THE SELLER OR ANY OF ITS AGENTS, WRITTEN OR
ORAL.  THE BUYER UNDERSTANDS THAT IT (AND NOT THE SELLER) SHALL BE RESPONSIBLE
FOR ITS OWN TAX LIABILITY THAT MAY ARISE AS A RESULT OF THIS INVESTMENT OR THE
TRANSACTIONS CONTEMPLATED BY THE AGREEMENT.

21


--------------------------------------------------------------------------------



4.4                                 AUTHORITY.  BUYER HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND THE COLLATERAL
AGREEMENTS, AND, SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH HEREIN, TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE COLLATERAL AGREEMENTS, AND THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON THE PART OF BUYER.  THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY BUYER AND CONSTITUTES THE VALID AND BINDING
OBLIGATION OF BUYER ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE
EFFECT OF APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR
FEDERAL OR STATE LAWS AFFECTING THE RIGHTS OF CREDITORS AND THE EFFECT OR
AVAILABILITY OF RULES OF LAW GOVERNING SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF
OR OTHER EQUITABLE REMEDIES.  THE COLLATERAL AGREEMENTS, WHEN EXECUTED AND
DELIVERED BY BUYER, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF BUYER
ENFORCEABLE IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT TO THE EFFECT OF
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR FEDERAL OR
STATE LAWS AFFECTING THE RIGHTS OF CREDITORS AND THE EFFECT OR AVAILABILITY OF
RULES OF LAW GOVERNING SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
COLLATERAL AGREEMENTS DO NOT OR WILL NOT, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT, CONFLICT WITH, OR RESULT
IN ANY VIOLATION OF OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR
BOTH) UNDER, OR GIVE RISE TO A RIGHT OF TERMINATION, CANCELLATION OR
ACCELERATION OF ANY OBLIGATION UNDER (A) ANY PROVISION OF BUYER’S OPERATING
AGREEMENT, OR (B) ANY MATERIAL AGREEMENT OR INSTRUMENT, PERMIT, LICENSE,
JUDGMENT, ORDER, STATUTE, LAW, ORDINANCE, RULE OR REGULATION APPLICABLE TO BUYER
OR ITS PROPERTIES OR ASSETS.


4.5                                 CONSENTS.  NO CONSENT, WAIVER, APPROVAL,
ORDER OR AUTHORIZATION OF, OR REGISTRATION, DECLARATION OR FILING WITH, ANY
GOVERNMENTAL ENTITY OR ANY THIRD PARTY IS REQUIRED BY OR WITH RESPECT TO BUYER
IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE RELATED
AGREEMENTS CONTEMPLATED HEREIN BY BUYER OR THE CONSUMMATION BY BUYER OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


4.6                                 BROKERS OR FINDERS.  BUYER HAS NOT ENGAGED
ANY PERSON ENTITLED TO, OR TAKEN ANY ACTION THAT MIGHT RESULT IN ANY PERSON
BEING ENTITLED TO RECEIVE, ANY FEE OR COMMISSION AS A FINDER OR A BROKER IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


4.7                                 LITIGATION.  THERE IS NO CLAIM OR PROCEEDING
OF ANY NATURE PENDING OR, TO BUYER’S KNOWLEDGE, THREATENED AGAINST BUYER, WHICH
(A) RELATES TO BUYER, ANY OF ITS ASSETS, OR THE CONSIDERATION; OR
(B) CHALLENGES, OR THAT COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF
PREVENTING, DELAYING, MAKING ILLEGAL OR OTHERWISE INTERFERING WITH, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  TO THE KNOWLEDGE OF BUYER, NO EVENT HAS
OCCURRED OR CIRCUMSTANCE EXISTS THAT IS REASONABLY LIKELY TO GIVE RISE TO ANY
SUCH CLAIM OR PROCEEDING.  THERE IS NO ORDER TO WHICH BUYER OR ANY OF ITS ASSETS
IS SUBJECT.


4.8                                 COMPLIANCE WITH OTHER INSTRUMENTS.  BUYER IS
NOT IN VIOLATION OR DEFAULT OF ANY PROVISION OF ITS OPERATING AGREEMENT.  BUYER
IS NOT IN VIOLATION OF, OR DEFAULT UNDER ANY PROVISION OF ANY INSTRUMENT,
MORTGAGE, DEED OF TRUST, LOAN, CONTRACT, COMMITMENT OR OBLIGATION TO WHICH IT IS
A

22


--------------------------------------------------------------------------------



PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES ARE BOUND, WHICH VIOLATIONS OR
DEFAULTS, INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE
EFFECT.  TO BUYER’S KNOWLEDGE, BUYER IS NOT IN VIOLATION OF ANY PROVISION OF ANY
LEGAL REQUIREMENT WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE BUYER’S
ABILITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY JUDGMENT,
DECREE OR ORDER TO WHICH IT IS A PARTY.


4.9                                 DISCLOSURE.  NO REPRESENTATION OR WARRANTY
MADE BY BUYER IN THIS AGREEMENT CONTAINS ANY UNTRUE STATEMENT OR OMITS TO STATE
A MATERIAL FACT NECESSARY TO MAKE ANY OF THEM, IN LIGHT OF THE CIRCUMSTANCES IN
WHICH IT WAS MADE, NOT MISLEADING.


4.10                           ARM’S LENGTH NEGOTIATION.  BUYER ACKNOWLEDGES
THAT WILSON SONSINI GOODRICH & ROSATI, PROFESSIONAL CORPORATION, IS REPRESENTING
ONLY THE SELLER IN THIS TRANSACTION.  BUYER REPRESENTS THAT THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY WERE NEGOTIATED AT ARM’S LENGTH FROM THE
SELLER.  BUYER HAS HAD THE OPPORTUNITY TO REVIEW THIS AGREEMENT, INCLUDING ALL
ATTACHMENTS HERETO, AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITH
BUYER’S OWN LEGAL COUNSEL, TAX ADVISORS AND OTHER ADVISORS.

ARTICLE 5

OMITTED

ARTICLE 6

COVENANTS AND AGREEMENTS

 


6.1                                 FILINGS.  AS PROMPTLY AS PRACTICABLE AFTER
THE CLOSING DATE, BUYER AND SELLER SHALL EACH MAKE ALL FILINGS (IF ANY) AND GIVE
ALL NOTICES (IF ANY) REQUIRED TO BE MADE AND GIVEN BY SUCH PARTY IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT AND THE COLLATERAL
AGREEMENTS; PROVIDED, HOWEVER, THAT SELLER SHALL NOT BE REQUIRED TO DISPOSE OF
OR MAKE ANY CHANGE TO ITS BUSINESS OR EXPEND ANY MATERIAL FUNDS OR INCUR ANY
OTHER BURDEN TO COMPLY WITH THIS SECTION 6.1.


6.2                                 NON-SOLICITATION.


(A)                            SELLER AGREES THAT FOR A PERIOD OF TWO (2) YEARS
FROM AND AFTER THE CLOSING DATE IT SHALL NOT, AND IT SHALL CAUSE AND EACH OF ITS
SUBSIDIARIES NOT TO, WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, DIRECTLY OR
INDIRECTLY, SOLICIT TO HIRE (OR CAUSE OR SEEK TO CAUSE TO LEAVE THE EMPLOY OF
BUYER OR ANY OF ITS SUBSIDIARIES) ANY EMPLOYEE, UNLESS SUCH PERSON CEASED TO BE
AN EMPLOYEE OF BUYER AND/OR ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT IN NO
EVENT WILL ANY SOLICITATION THROUGH THE PLACEMENT OF GENERAL EMPLOYMENT
ADVERTISING, INTERNET POSTINGS, EMPLOYEE REFERRALS, OR OTHER PUBLICATION FOR
GENERAL CIRCULATION BE PROHIBITED BY THIS SECTION 6.2.

23


--------------------------------------------------------------------------------



(B)                           EXCEPT WITH RESPECT TO AN EMPLOYEE OR ANY PERSON
WHO HAS CEASED TO BE AN EMPLOYEE OF SELLER OR ITS SUBSIDIARIES, BUYER AGREES
THAT FOR A PERIOD OF TWO (2) YEARS FROM AND AFTER THE CLOSING DATE IT SHALL NOT,
AND IT SHALL CAUSE EACH OF ITS SUBSIDIARIES NOT TO, WITHOUT THE PRIOR WRITTEN
CONSENT OF SELLER, DIRECTLY OR INDIRECTLY, SOLICIT TO HIRE (OR CAUSE OR SEEK TO
CAUSE TO LEAVE THE EMPLOY OF SELLER OR ANY OF ITS SUBSIDIARIES) (I) ANY PERSON
EMPLOYED BY SELLER OR ANY SUBSIDIARY OF SELLER IMMEDIATELY FOLLOWING THE
CLOSING  OR (II) ANY PERSON EMPLOYED BY SELLER OR ANY SUBSIDIARY OF SELLER WHO
BECAME KNOWN TO OR WAS IDENTIFIED TO BUYER OR ANY OF ITS SUBSIDIARIES IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; PROVIDED,
HOWEVER, THAT IN NO EVENT WILL ANY SOLICITATION THROUGH THE PLACEMENT OF GENERAL
EMPLOYMENT ADVERTISING, INTERNET POSTINGS, EMPLOYEE REFERRALS, OR OTHER
PUBLICATION FOR GENERAL CIRCULATION BE PROHIBITED BY THIS SECTION 6.2.


6.3                                 EMPLOYMENT MATTERS.


(A)                            AT CLOSING, ALL BENEFITS, COMPENSATION AND
TAXATION MATTERS RELATED TO THE EMPLOYEES WILL BECOME THE SOLE RESPONSIBILITY OF
THE BUYER FOR THE PERIOD COMMENCING IMMEDIATELY AFTER THE CLOSING DATE; PROVIDED
HOWEVER, THAT THE SELLER WILL MAKE AVAILABLE TO THE EMPLOYEES COBRA COVERAGE
UNDER THE SELLER PLANS AT THE EMPLOYEE’S OR THE BUYER’S EXPENSE.


(B)                           EXCEPT AS REQUIRED BY APPLICABLE LAW OR AS MAY BE
AGREED TO BY SELLER AND BUYER, BUYER SHALL NOT ASSUME ANY SEVERANCE OBLIGATIONS
OR ANY SELLER PLANS, INCLUDING EQUITY COMPENSATION PLANS, FOR THE EMPLOYEES. 
FOR THE AVOIDANCE OF DOUBT, SELLER SHALL RETAIN SPONSORSHIP OF, AND ALL
LIABILITIES UNDER, THE SELLER PLANS FOR THE PERIOD PRIOR TO AND INCLUDING THE
CLOSING.  SELLER SHALL RETAIN SOLE RESPONSIBILITY FOR ALL LIABILITIES RELATING
TO, OR IN CONNECTION WITH, THE EMPLOYMENT , OR TERMINATION OF EMPLOYMENT, OF
EACH EMPLOYEE PRIOR TO AND INCLUDING THE CLOSING DATE. THE SELLER SHALL NOT BE
RESPONSIBLE FOR ANY EMPLOYMENT OR TERMINATION OF EMPLOYMENT OF SUCH EMPLOYEES
IMMEDIATELY FOLLOWING THE CLOSING. IN ADDITION, THE SELLER SHALL ACCELERATE THE
VESTING OF EACH TERMINATED EMPLOYEE’S STOCK OPTIONS AND RESTRICTED SHARES
GRANTED UNDER THE SELLER’S COMPENSATION PLANS AS IF SUCH OPTIONS OR RESTRICTED
SHARES OF SUCH EMPLOYEES HAD VESTED AS OF JUNE 3, 2007; PROVIDED, HOWEVER, THAT
EACH SUCH EMPLOYEE MUST FIRST SIGN A GENERAL RELEASE AND WAIVER OF CLAIMS IN
FAVOR OF THE SELLER.


6.4                                 PUBLIC ANNOUNCEMENTS.  NO PARTY WILL ISSUE
ANY PRESS RELEASE OR MAKE ANY OTHER PUBLIC ANNOUNCEMENT RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITHOUT THE PRIOR CONSENT OF THE
OTHER PARTY, EXCEPT THAT A PARTY MAY MAKE ANY DISCLOSURE REQUIRED TO BE MADE
UNDER APPLICABLE LAW OR STOCK EXCHANGE OR NATIONAL MARKET SYSTEM RULE IF SUCH
PARTY DETERMINES IN GOOD FAITH THAT IT IS NECESSARY TO DO SO AND, IF
PRACTICABLE, GIVES PRIOR NOTICE TO THE OTHER PARTY.


6.5                                 MAIL HANDLING.  EFFECTIVE AS OF THE CLOSING
DATE, BUYER AND/OR ITS AFFILIATES SHALL HAVE THE RIGHT TO OPEN ALL MAIL AND
PACKAGES DELIVERED TO IT THAT ARE ADDRESSED TO SELLER OR ANY OF ITS SUBSIDIARIES
RELATING TO GPAA AND LDMA.  TO THE EXTENT THAT BUYER AND/OR ANY OF ITS
SUBSIDIARIES RECEIVES ANY MAIL OR PACKAGES ADDRESSED TO SELLER OR ANY OF ITS
SUBSIDIARIES AND DELIVERED TO BUYER AND/OR ANY OF ITS AFFILIATES NOT RELATING TO
GPAA AND LDMA, BUYER SHALL PROMPTLY DELIVER SUCH MAIL OR PACKAGES TO SELLER, AND
ANY INFORMATION ACQUIRED, DIRECTLY OR INDIRECTLY, THROUGH ACCESS TO SUCH MAIL OR
PACKAGES SHALL BE SUBJECT TO THE CONFIDENTIALITY OBLIGATIONS IN EXISTENCE
BETWEEN THE PARTIES.

24


--------------------------------------------------------------------------------



AFTER THE CLOSING DATE, BUYER MAY DELIVER TO SELLER ANY CHECKS OR DRAFTS MADE
PAYABLE TO SELLER OR ANY OF ITS SUBSIDIARIES, AND SELLER SHALL PROMPTLY DEPOSIT
SUCH CHECKS OR DRAFTS, AND, UPON RECEIPT OF FUNDS, REIMBURSE BUYER WITHIN TEN
(10) BUSINESS DAYS FOR THE AMOUNTS OF ALL SUCH CHECKS OR DRAFTS, OR, IF SO
REQUESTED BY BUYER, ENDORSE SUCH CHECKS OR DRAFTS TO BUYER FOR COLLECTION.  TO
THE EXTENT SELLER OR ANY OF ITS SUBSIDIARIES RECEIVES ANY MAIL OR PACKAGES
ADDRESSED AND DELIVERED TO SELLER BUT RELATING TO GPAA AND LDMA, SELLER SHALL,
OR SHALL CAUSE SUCH SUBSIDIARIES TO, PROMPTLY DELIVER SUCH MAIL OR PACKAGES TO
BUYER, AND ANY INFORMATION ACQUIRED, DIRECTLY OR INDIRECTLY, THROUGH ACCESS TO
SUCH MAIL OR PACKAGES SHALL BE SUBJECT TO THE CONFIDENTIALITY OBLIGATIONS OF
EACH PARTY AS PREVIOUSLY AGREED.


6.6                                 CUSTOMER AND VENDOR RELATIONS.  FOR THE
SIX-MONTH PERIOD FOLLOWING THE CLOSING DATE, SELLER SHALL NOT TAKE ANY ACTION
THAT IS INTENDED TO HARM ITS RELATIONS AND GOODWILL WITH THE SUPPLIERS OR
CUSTOMERS OF GPAA AND LDMA.


6.7                                 BOOKS AND RECORDS; TAX MATTERS.


(A)                            BOOKS AND RECORDS.  EACH PARTY AGREES THAT IT
WILL COOPERATE WITH AND MAKE AVAILABLE TO THE OTHER PARTY, DURING NORMAL
BUSINESS HOURS, ALL BOOKS AND RECORDS, INFORMATION AND EMPLOYEES (WITHOUT
SUBSTANTIAL DISRUPTION OF EMPLOYMENT) RETAINED AND REMAINING IN EXISTENCE AFTER
THE CLOSING REASONABLY RELATED TO GPAA AND LDMA WHICH ARE NECESSARY OR USEFUL IN
CONNECTION WITH ANY TAX INQUIRY, EMPLOYEE MATTER, AUDIT, INVESTIGATION OR
DISPUTE OR ANY OTHER INVESTIGATION OR LITIGATION OR FOR ANY OTHER APPROPRIATE
ADMINISTRATIVE PURPOSE RELATING TO GPAA AND LDMA (EXCEPT IN THE CASE OF A
DISPUTE BETWEEN THE PARTIES).  THE PARTY REQUESTING ANY SUCH BOOKS AND RECORDS,
INFORMATION OR EMPLOYEES SHALL BEAR ALL OF THE OUT OF POCKET COSTS AND EXPENSES
(INCLUDING ATTORNEYS’ FEES, BUT EXCLUDING REIMBURSEMENT FOR SALARIES AND
EMPLOYEE BENEFITS) REASONABLY INCURRED IN CONNECTION WITH PROVIDING SUCH BOOKS
AND RECORDS, INFORMATION OR EMPLOYEES AND SHALL MAINTAIN THE CONFIDENTIALITY OF
ALL SUCH INFORMATION.


(B)                           COOPERATION AND RECORDS RETENTION.  BUYER AND
SELLER AGREE TO FURNISH OR CAUSE TO BE FURNISHED TO THE OTHER, UPON REQUEST, AS
PROMPTLY AS PRACTICABLE, SUCH INFORMATION AND ASSISTANCE RELATING TO GPAA AND
LDMA, INCLUDING, WITHOUT LIMITATION, ACCESS TO BOOKS AND RECORDS, AS IS
REASONABLY NECESSARY FOR THE FILING OF ALL TAX RETURNS BY BUYER OR SELLER, THE
MAKING OF ANY ELECTION RELATING TO TAXES, THE PREPARATION FOR ANY AUDIT BY ANY
GOVERNMENTAL ENTITY, AND THE PROSECUTION OR DEFENSE OF ANY CLAIM, SUIT OR
PROCEEDING RELATING TO ANY TAX.  EACH OF BUYER AND SELLER SHALL RETAIN ALL BOOKS
AND RECORDS WITH RESPECT TO TAXES PERTAINING TO GPAA AND LDMA FOR A PERIOD OF AT
LEAST SIX YEARS FOLLOWING THE CLOSING DATE.  AT THE END OF SUCH PERIOD, EACH
PARTY SHALL PROVIDE THE OTHER WITH AT LEAST TEN (10) DAYS PRIOR WRITTEN NOTICE
BEFORE TRANSFERRING, DESTROYING OR DISCARDING ANY SUCH BOOKS AND RECORDS, DURING
WHICH PERIOD THE PARTY RECEIVING SUCH NOTICE CAN ELECT TO TAKE POSSESSION, AT
ITS OWN EXPENSE, OF SUCH BOOKS AND RECORDS.  BUYER AND SELLER SHALL COOPERATE
FULLY WITH EACH OTHER, AT EACH PARTY’S OWN EXPENSE, IN THE CONDUCT OF ANY AUDIT,
LITIGATION OR OTHER PROCEEDING RELATING TO TAXES INVOLVING GPAA AND LDMA.  BUYER
AND SELLER FURTHER AGREE, UPON REQUEST, TO USE THEIR REASONABLE BEST EFFORTS TO
OBTAIN ANY CERTIFICATE OR OTHER DOCUMENT FROM ANY GOVERNMENTAL ENTITY OR ANY
OTHER PERSON AS MAY BE NECESSARY TO MITIGATE, REDUCE OR ELIMINATE

25


--------------------------------------------------------------------------------



ANY TAX THAT COULD BE IMPOSED (INCLUDING, BUT NOT LIMITED TO, WITH RESPECT TO
THE TRANSACTIONS CONTEMPLATED HEREBY).  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS SECTION 6.7 SELLER, IN ITS SOLE DISCRETION, SHALL HAVE NO OBLIGATION TO
DISCLOSE ANY CONFIDENTIAL OR PROPRIETARY INFORMATION TO BUYER, AND SHALL HAVE
THE RIGHT TO DELIVER ANY INFORMATION OR DOCUMENTATION REQUESTED PURSUANT TO THIS
SECTION 6.7 IN REDACTED FORM TO THE EXTENT SUCH INFORMATION OR DOCUMENTATION IS
NOT RELATED SOLELY TO GPAA AND LDMA.


(C)                            NOTICES.  SELLER SHALL PROMPTLY NOTIFY BUYER IN
WRITING UPON RECEIPT BY SELLER OF NOTICE OF ANY PENDING OR THREATENED FEDERAL,
STATE, LOCAL OR FOREIGN TAX AUDITS OR ASSESSMENTS RELATING TO THE INCOME,
PROPERTIES OR OPERATIONS OF SELLER THAT REASONABLY MAY BE EXPECTED TO RELATE TO
GPAA AND LDMA, AND BUYER SHALL PROMPTLY NOTIFY SELLER IN WRITING UPON RECEIPT BY
BUYER OF NOTICE OF ANY PENDING OR THREATENED FEDERAL, STATE, LOCAL OR FOREIGN
TAX AUDITS OR ASSESSMENTS RELATING TO THE INCOME, PROPERTIES OR OPERATIONS OF
BUYER THAT REASONABLY MAY BE EXPECTED TO RELATE TO GPAA AND LDMA FOR WHICH
SELLER COULD BE LIABLE.


(D)                           AUDITS.  SELLER, OUTDOOR CHANNEL HOLDINGS, INC.,
SHALL NOT SETTLE ANY AUDIT IN A MANNER THAT WOULD ADVERSELY AFFECT BUYER, GPAA
OR LDMA AND ITS SUBSIDIARIES WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


(E)                            CHARACTERIZATION OF PAYMENTS.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, ANY PAYMENTS MADE TO ANY BUYER INDEMNIFIED
PARTY PURSUANT TO SECTION 8.3 SHALL CONSTITUTE AN ADJUSTMENT OF THE
CONSIDERATION PAID FOR THE SECURITIES FOR TAX PURPOSES AND SHALL BE TREATED AS
SUCH BY BUYER AND SELLER ON THEIR TAX RETURNS TO THE EXTENT PERMITTED BY LAW.


(F)                              TAX SHARING AGREEMENTS.  ANY TAX-SHARING
AGREEMENT OR SIMILAR AGREEMENTS WITH RESPECT TO OR INVOLVING SELLER AND EITHER
GPAA OR LDMA SHALL BE TERMINATED AS OF THE CLOSING DATE AND, AFTER THE CLOSING
DATE, NEITHER GPAA NOR LDMA SHALL BE BOUND THEREBY OR HAVE ANY LIABILITY
THEREUNDER.


(G)                           CODE SECTION 338(H)(10) ELECTION.  AT BUYER’S
OPTION, SELLER AND BUYER SHALL JOIN IN AN ELECTION TO HAVE THE PROVISIONS OF
SECTION 338(H)(10) OF THE CODE, AND SIMILAR PROVISIONS OF APPLICABLE STATE LAW
(“SECTION 338(H)(10) ELECTIONS”) APPLY TO THE ACQUISITION OF THE LDMA STOCK. 
THE PARTIES SHALL INCLUDE ANY INCOME, GAIN, LOSS, DEDUCTION, OR OTHER TAX ITEM
RESULTING FROM THE SECTION 338(H)(10) ELECTION ON THEIR TAX RETURNS TO THE
EXTENT REQUIRED BY APPLICABLE LAW.


(H)                           ALLOCATION OF PURCHASE PRICE.  THE PARTIES AGREE
TO ALLOCATE THE PURCHASE PRICE AMONG THE PURCHASED ASSETS, INCLUDING THE ASSETS
DEEMED ACQUIRED IN THE EVENT BUYER ELECTS TO MAKE SECTION 338(H)(10) ELECTIONS
IN ACCORDANCE WITH ABOVE.  THE ALLOCATION OF THE PURCHASE PRICE IS INTENDED TO
COMPLY WITH THE REQUIREMENTS OF SECTION 1060 OF THE CODE AND THE TREASURY
REGULATIONS PROMULGATED THEREUNDER (AND ANY SIMILAR PROVISION OF STATE LAW). 
THE PARTIES COVENANT AND AGREE THAT (I) SUCH ALLOCATION SHALL BE DETERMINED
PURSUANT TO A GOOD FAITH, ARM’S LENGTH NEGOTIATION AND NONE OF THE PARTIES SHALL
TAKE A POSITION ON ANY TAX RETURN (INCLUDING IRS FORM 8594), BEFORE ANY
GOVERNMENTAL ENTITY OR IN ANY JUDICIAL PROCEEDING THAT IS IN ANY WAY

26


--------------------------------------------------------------------------------



INCONSISTENT WITH SUCH ALLOCATION WITHOUT THE WRITTEN CONSENT OF THE OTHER
PARTIES TO THIS AGREEMENT OR UNLESS SPECIFICALLY REQUIRED PURSUANT TO A
DETERMINATION BY AN APPLICABLE GOVERNMENTAL ENTITY; (II) THEY SHALL COOPERATE
WITH EACH OTHER IN CONNECTION WITH THE PREPARATION, EXECUTION AND FILING OF ALL
TAX RETURNS RELATED TO SUCH ALLOCATION; AND (III) THEY SHALL PROMPTLY ADVISE
EACH OTHER REGARDING THE EXISTENCE OF ANY TAX AUDIT, CONTROVERSY OR LITIGATION
RELATED TO SUCH ALLOCATION.


(I)                               CERTAIN TAXES AND FEES.  ALL TRANSFER,
DOCUMENTARY, SALES, USE, STAMP, REGISTRATION AND OTHER SUCH TAXES, AND ALL
CONVEYANCE FEES, RECORDING CHARGES AND OTHER FEES AND CHARGES (INCLUDING
PENALTIES AND INTEREST) INCURRED IN CONNECTION WITH THE GOLD BUSINESS, IF ANY,
SHALL BE BORNE EQUALLY BY THE PARTIES.


(J)                               TAX RETURNS AND FILING.  SELLER SHALL PREPARE
AND FILE, OR CAUSE TO BE PREPARED AND FILED, ALL TAX RETURNS FOR TAXABLE PERIODS
OF GPAA AND LDMA ENDING ON OR BEFORE THE CLOSING DATE REQUIRED TO BE FILED AFTER
THE CLOSING DATE AS PROMPTLY AS POSSIBLE, BUT IN NO EVENT LATER THAN THE DUE
DATES THEREOF, AS SUCH DATES MAY BE EXTENDED, AND SHALL PAY, OR CAUSE TO BE
PAID, ALL TAXES SHOWN AS DUE ON SUCH TAX RETURNS.  ANY TAXES FOR A TAXABLE
PERIOD BEGINNING BEFORE THE CLOSING DATE AND ENDING AFTER THE CLOSING DATE SHALL
BE APPORTIONED BETWEEN SELLER AND BUYER AS FOLLOWS:  (I) IN THE CASE OF TAXES
BASED UPON OR RELATED TO INCOME OR RECEIPTS, THE AMOUNT OF ANY SUCH TAXES
ALLOCABLE TO THE PORTION OF THE TAXABLE PERIOD ENDING ON THE CLOSING DATE SHALL
BE BASED ON AN “INTERIM CLOSING OF THE BOOKS” AS OF THE CLOSE OF BUSINESS ON THE
CLOSING DATE; AND (II) IN THE CASE OF TAXES OTHER THAN TAXES DESCRIBED IN
CLAUSE (I), THE AMOUNT OF SUCH TAXES ALLOCABLE TO THE PORTION OF THE TAXABLE
PERIOD ENDING ON THE CLOSING DATE SHALL BE ON A PER DIEM BASIS WHEREBY THE
PRODUCT OF (A) THE AMOUNT OF TAXES FOR THE ENTIRE PERIOD, AND (B) A FRACTION THE
NUMERATOR OF WHICH IS THE NUMBER OF CALENDAR DAYS IN THE PERIOD ENDING ON THE
CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF CALENDAR DAYS IN THE
ENTIRE PERIOD.   NOTWITHSTANDING THE FOREGOING, FOR THE PURPOSE OF THIS
AGREEMENT, THE TAXABLE INCOME OF GPAA AND LDMA FOR TAXABLE PERIODS (OR PORTIONS
THEREOF) ENDING ON OR BEFORE THE CLOSING DATE SHALL NOT BE ADVERSELY AFFECTED BY
ANY ITEMS, EVENTS OR TRANSACTIONS OCCURRING AFTER THE CLOSING (OTHER THAN THE
NORMAL COURSE OPERATIONS OF GPAA AND LDMA ON THE CLOSING DATE).


6.8                                 CONSENTS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, EACH OF THE PARTIES HERETO SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO TAKE PROMPTLY, OR CAUSE TO BE TAKEN PROMPTLY,
ALL ACTIONS, AND TO DO PROMPTLY, OR CAUSE TO BE DONE PROMPTLY, ALL THINGS
NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS AND REGULATIONS TO REMOVE
ANY INJUNCTIONS OR OTHER IMPEDIMENTS OR DELAYS, LEGAL OR OTHERWISE, IN ORDER TO
CONSUMMATE AND MAKE EFFECTIVE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
FOR THE PURPOSE OF SECURING TO THE PARTIES HERETO THE BENEFITS CONTEMPLATED BY
THIS AGREEMENT.


(A)                            EACH OF THE SELLER, PARENT GPAA, AND BUYER SHALL
PROMPTLY EXECUTE AND FILE, OR JOIN IN THE EXECUTION AND FILING OF, ANY
APPLICATION, NOTIFICATION OR OTHER DOCUMENT THAT MAY BE NECESSARY IN ORDER TO
OBTAIN THE AUTHORIZATION, APPROVAL OR CONSENT WHICH MAY BE REASONABLY REQUIRED
IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.

27


--------------------------------------------------------------------------------



(B)                           THE PARTIES SHALL USE COMMERCIALLY REASONABLE
EFFORTS TO OBTAIN ALL NECESSARY CONSENTS, WAIVERS AND APPROVALS OF ANY PARTIES
TO ANY CONTRACT AS ARE REQUIRED THEREUNDER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR FOR ANY SUCH CONTRACTS TO REMAIN IN FULL FORCE AND EFFECT
SO AS TO PRESERVE ALL RIGHTS OF, AND BENEFITS TO, THE BUYER UNDER SUCH CONTRACT
FROM AND AFTER THE CLOSING.


6.9                                 ASSUMPTION OF LIABILITIES BY BUYER.  EXCEPT
FOR THE LIABILITIES DESCRIBED IN SECTION 6.3(C), THE STATE TAXATION LIABILITIES
LISTED ON EXHIBIT E HERETO (“STATE TAX LIABILITIES”) AND THE LIABILITIES FOR
WHICH THE SELLER WILL INDEMNIFY THE BUYER PURSUANT TO SECTION 8.3(A) (II),
NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY, THE BUYER
SHALL ASSUME ANY KNOWN AND UNKNOWN LIABILITIES OF THE GOLD BUSINESS (OR ANY
PREDECESSOR OWNER OF ALL OR PART OF THE GOLD BUSINESS AND ASSETS) IN EXISTENCE
PRIOR TO AND SUBSEQUENT TO CLOSING (THE “ASSUMED LIABILITIES”).


6.10                           DELIVERY OF TITLE TO REAL PROPERTY.  AS SOON AS
REASONABLY PRACTICABLE AFTER THE CLOSING, THE SELLER SHALL OBTAIN AND CAUSE TO
BE DELIVERED TO THE BUYER, WITH RESPECT TO ANY REMAINING REAL PROPERTY, ANY AND
ALL DOCUMENTS REQUIRED TO TRANSFER SUCH PROPERTY BY DEED INTO THE NAME OF LDMA,
GPAA OR AS OTHERWISE DIRECTED BY THE BUYER.


6.11                           FURTHER ASSURANCES.  SUBJECT TO THE PROVISOS IN
SECTION 6.1 AND SECTION 6.2, THE PARTIES SHALL COOPERATE REASONABLY WITH EACH
OTHER AND WITH THEIR REPRESENTATIVES IN CONNECTION WITH ANY STEPS REQUIRED TO BE
TAKEN AS PART OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT, AND SHALL
(A) FURNISH UPON REQUEST TO EACH OTHER SUCH FURTHER INFORMATION, (B) EXECUTE AND
DELIVER TO EACH OTHER SUCH OTHER DOCUMENTS, (C) TRANSFER ANY ASSETS IDENTIFIED
AFTER THE CLOSING AS BEING GOLD BUSINESS ASSETS AND (D) DO SUCH OTHER ACTS AND
THINGS, ALL AS THE OTHER PARTY MAY REASONABLY REQUEST FOR THE PURPOSE OF
CARRYING OUT THE INTENT OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.


6.12                           BURNT RIVER CAMP, OREGON PROPERTY.  BUYER
ACKNOWLEDGES THAT THE REAL PROPERTY COMMONLY KNOWN AS BURNT RIVER CAMP, OREGON
AND LOCATED AT 28089 BURNT RIVER CANYON LANE, BAKER CITY, OREGON IS CURRENTLY
ENCUMBERED BY THAT CERTAIN TRUST DEED (THE “OREGON DEED OF TRUST”) MADE BY
GLOBAL RESOURCES, AN ALASKAN CORPORATION (PREDECESSOR-IN-INTEREST TO SELLER) TO
ELKHORN TITLE COMPANY, AS TRUSTEE, FOR THE BENEFIT OF OSBORN L. ALLISON AND
SHIRLEY M. ALLISON, AS BENEFICIARIES, DATED APRIL 29, 1987 AND RECORDED MAY 12,
1987 IN DEEDS 87 19 046 OF THE OFFICIAL RECORDS OF BAKER COUNTY, OREGON, WHICH
OREGON DEED OF TRUST PURPORTS TO SECURE INDEBTEDNESS IN THE ORIGINAL PRINCIPAL
AMOUNT OF $50,000.  EFFECTIVE AS OF THE CLOSING DATE, BUYER HEREBY ASSUMES THE
OREGON DEED OF TRUST AND AGREES TO PAY AND SATISFY ALL PAST, PRESENT AND FUTURE
OBLIGATIONS OR INDEBTEDNESS EVIDENCED OR SECURED BY THE OREGON DEED OF TRUST OR
EVIDENCED BY ANY NOTES OR OTHER INSTRUMENTS REFERENCED THEREIN OR DELIVERED IN
CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, ANY PRINCIPAL, INTEREST,
PENALTIES OR PREMIUMS.  BUYER FURTHER AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS THE SELLER INDEMNIFIED PARTIES (DEFINED BELOW) FROM AND AGAINST ANY
LOSSES INCURRED OR SUFFERED BY THE SELLER INDEMNIFIED PARTIES ARISING OUT OF OR
RELATING TO THE OREGON DEED OF TRUST, THE INDEBTEDNESS SECURED THEREBY OR ANY
NOTES OR OTHER INSTRUMENTS REFERENCED THEREIN OR DELIVERED IN CONNECTION
THEREWITH.

28


--------------------------------------------------------------------------------



6.13                           SCOTTS RIVER, CALIFORNIA PROPERTY.  BUYER
ACKNOWLEDGES THAT THE REAL PROPERTY COMMONLY KNOWN AS SCOTTS RIVER, CALIFORNIA,
OREGON IS CURRENTLY ENCUMBERED BY THAT CERTAIN DEED OF TRUST (THE “CALIFORNIA
DEED OF TRUST”) MADE BY GLOBAL RESOURCES, INC., AN ALASKAN CORPORATION
(PREDECESSOR-IN-INTEREST TO SELLER) TO LA CASA TRUST DEED SERVICE, AS TRUSTEE,
FOR THE BENEFIT OF HOMER B. LEWIS AND HELEN VIRGINIA LEWIS, AS BENEFICIARIES,
DATED JULY 11, 1988 AND RECORDED AUGUST 17, 1988 AS INSTRUMENT NUMBER 88009023
OF THE OFFICIAL RECORDS OF SISKIYOU COUNTY, CALIFORNIA, WHICH CALIFORNIA DEED OF
TRUST PURPORTS TO SECURE INDEBTEDNESS IN THE ORIGINAL PRINCIPAL AMOUNT OF
$80,000.  EFFECTIVE AS OF THE CLOSING DATE, BUYER HEREBY ASSUMES THE CALIFORNIA
DEED OF TRUST AND AGREES TO PAY AND SATISFY ALL PAST, PRESENT AND FUTURE
OBLIGATIONS OR INDEBTEDNESS EVIDENCED OR SECURED BY THE CALIFORNIA DEED OF TRUST
OR EVIDENCED BY ANY NOTES OR OTHER INSTRUMENTS REFERENCED THEREIN OR DELIVERED
IN CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, ANY PRINCIPAL, INTEREST,
PENALTIES OR PREMIUMS.  BUYER FURTHER AGREES TO INDEMNIFY, DEFEND AND HOLD
HARMLESS THE SELLER INDEMNIFIED PARTIES (DEFINED BELOW) FROM AND AGAINST ANY
LOSSES INCURRED OR SUFFERED BY THE SELLER INDEMNIFIED PARTIES ARISING OUT OF OR
RELATING TO THE CALIFORNIA DEED OF TRUST, THE INDEBTEDNESS SECURED THEREBY OR
ANY NOTES OR OTHER INSTRUMENTS REFERENCED THEREIN OR DELIVERED IN CONNECTION
THEREWITH.


ARTICLE 7

CONDITIONS


7.1                                 CONDITIONS TO OBLIGATIONS OF BUYER AND
SELLER.  THE OBLIGATIONS OF BUYER TO PURCHASE THE SECURITIES FROM SELLER AND
SELLER TO SELL THE SECURITIES HEREUNDER ARE SUBJECT TO THE FULFILLMENT, AT OR
BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS (ALL OR ANY OF WHICH MAY
BE WAIVED IN WHOLE OR IN PART ONLY BY BUYER AND SELLER ACTING JOINTLY):


(A)                            THERE SHALL NOT BE IN EFFECT ON THE CLOSING DATE
ANY ORDER OR LAW RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING OR MAKING
ILLEGAL THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OF THE COLLATERAL AGREEMENTS.


(B)                           ALL CONSENTS, APPROVALS AND ACTIONS OF, FILINGS
WITH AND NOTICES TO ANY GOVERNMENTAL OR REGULATORY AUTHORITY NECESSARY TO PERMIT
BUYER AND SELLER TO PERFORM THEIR OBLIGATIONS UNDER THIS AGREEMENT AND THE
COLLATERAL AGREEMENTS AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL HAVE BEEN DULY OBTAINED, MADE OR GIVEN, AND ALL TERMINATIONS OR
EXPIRATIONS OF WAITING PERIODS IMPOSED BY ANY GOVERNMENTAL OR REGULATORY
AUTHORITY NECESSARY FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT AND THE COLLATERAL AGREEMENTS, SHALL HAVE OCCURRED.


(C)                            THE COLLATERAL AGREEMENTS SHALL BE IN FORM AND
SUBSTANCE MUTUALLY SATISFACTORY TO SELLER AND BUYER, EACH IN THEIR SOLE
DISCRETION.

29


--------------------------------------------------------------------------------



7.2                                 CONDITIONS TO OBLIGATIONS OF BUYER.  THE
OBLIGATIONS OF BUYER HEREUNDER TO PURCHASE THE SECURITIES ARE SUBJECT TO THE
FULFILLMENT, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS (ALL
OR ANY OF WHICH MAY BE WAIVED IN WHOLE OR IN PART BY BUYER IN ITS SOLE
DISCRETION):


(A)                            EACH OF THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE 3 THAT SHALL BE TRUE AND CORRECT AS OF THE CLOSING DATE
(PROVIDED THAT THOSE REPRESENTATIONS AND WARRANTIES WHICH ADDRESS MATTERS ONLY
AS OF A PARTICULAR DATE SHALL HAVE BEEN TRUE AND CORRECT ONLY ON SUCH DATE).


(B)                           SELLER SHALL HAVE PERFORMED AND COMPLIED WITH, IN
ALL MATERIAL RESPECTS, EACH AGREEMENT, COVENANT AND OBLIGATION REQUIRED BY THIS
AGREEMENT TO BE SO PERFORMED OR COMPLIED WITH BY SELLER AT OR BEFORE THE
CLOSING.


(C)                            SELLER SHALL HAVE DELIVERED TO BUYER THE CLOSING
DELIVERABLES SET FORTH IN SECTION 2.4(A).


(D)                           THOMAS HORNISH SHALL HAVE RESIGNED AS A DIRECTOR
OF LDMA;


(E)                            PERRY MASSIE SHALL HAVE RESIGNED AS VICE
PRESIDENT, SECRETARY AND AS A DIRECTOR OF PARENT GPAA AND PRESIDENT AND CHAIRMAN
OF THE BOARD OF LDMA;


(F)                              THERE SHALL NOT HAVE OCCURRED AND BE CONTINUING
A SELLER MATERIAL ADVERSE EFFECT.


(G)                           BUYER SHALL HAVE RECEIVED AT THE CLOSING A
CERTIFICATE, DATED AS OF THE CLOSING DATE, OF AN OFFICER OF SELLER CERTIFYING
THAT THE CONDITIONS SET FORTH IN SECTIONS 7.2(A), 7.2(B), 7.2(D) , 7.2(E) AND
7.2(F) HAVE BEEN SATISFIED.


(H)                           BUYER SHALL BE SATISFIED, IN ITS SOLE DISCRETION,
WITH THE RESULTS OF ITS DUE DILIGENCE INVESTIGATION AND THE DISCLOSURES SET
FORTH ON THE SELLER DISCLOSURE SCHEDULES.


7.3                                 CONDITIONS TO OBLIGATIONS OF SELLER.  THE
OBLIGATIONS OF SELLER HEREUNDER TO SELL THE SECURITIES ARE SUBJECT TO THE
FULFILLMENT, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS (ALL
OR ANY OF WHICH MAY BE WAIVED IN WHOLE OR IN PART BY SELLER IN ITS SOLE
DISCRETION):


(A)                            EACH OF THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN ARTICLE 4 SHALL BE TRUE AND CORRECT IN EACH CASE AS OF THE CLOSING DATE
(PROVIDED THAT THOSE REPRESENTATIONS AND WARRANTIES WHICH ADDRESS MATTERS ONLY
AS OF A PARTICULAR DATE SHALL HAVE BEEN TRUE AND CORRECT ONLY ON SUCH DATE).


(B)                           BUYER SHALL HAVE PERFORMED AND COMPLIED WITH, IN
ALL MATERIAL RESPECTS, EACH AGREEMENT, COVENANT AND OBLIGATION REQUIRED BY THIS
AGREEMENT TO BE SO PERFORMED OR COMPLIED WITH BY BUYER AT OR BEFORE THE CLOSING.


(C)                            BUYER SHALL HAVE DELIVERED TO SELLER THE CLOSING
DELIVERABLES SET FORTH IN SECTION 2.4(B).

30


--------------------------------------------------------------------------------



(D)                           SELLER SHALL HAVE RECEIVED AT THE CLOSING A
CERTIFICATE, DATED AS OF THE CLOSING DATE, OF AN OFFICER OF BUYER CERTIFYING
THAT THE CONDITIONS SET FORTH IN SECTIONS 7.3(A), 7.3(B) AND 7.3(C) HAVE BEEN
SATISFIED.


(E)                            THE AIR TIME AGREEMENT SHALL HAVE BEEN
TERMINATED.


ARTICLE 8

SURVIVAL OF REPRESENTATIONS AND WARRANTIES AND INDEMNIFICATION


8.1                                 SURVIVAL OF REPRESENTATIONS, WARRANTIES AND
COVENANTS.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND OBLIGATIONS OF THE
PARTIES SET FORTH IN THIS AGREEMENT, THE SELLER DISCLOSURE SCHEDULE, THE BUYER
DISCLOSURE SCHEDULE, THE CERTIFICATES DELIVERED PURSUANT TO SECTION 2.4 ANY
TRANSFER INSTRUMENT AND ANY OTHER CERTIFICATE OR DOCUMENT (OTHER THAN THE
COLLATERAL AGREEMENTS) DELIVERED PURSUANT TO THIS AGREEMENT SHALL SURVIVE FOR
TWELVE (12) MONTHS AFTER THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE
REPRESENTATIONS AND WARRANTIES OF THE SELLER CONTAINED IN SECTION 3.8 (TAXES) OF
THIS AGREEMENT AND THE REPRESENTATIONS AND WARRANTIES OF BUYER CONTAINED IN
SECTION 4.1 AND 4.2 OF THIS AGREEMENT SHALL SURVIVE UNTIL NINETY (90) DAYS AFTER
THE EXPIRATION OF THE APPLICABLE STATUTES OF LIMITATION (INCLUDING ANY
EXTENSIONS THEREOF) WITH RESPECT THERETO (EACH SUCH APPLICABLE DATE, THE
“SURVIVAL DATE”).  THE WAIVER OF ANY CONDITION BASED UPON THE ACCURACY OF ANY
REPRESENTATION OR WARRANTY, OR ON THE PERFORMANCE OF OR COMPLIANCE WITH ANY
COVENANT OR OBLIGATION, WILL NOT AFFECT THE RIGHT TO INDEMNIFICATION,
REIMBURSEMENT OR OTHER REMEDY BASED UPON SUCH REPRESENTATIONS, WARRANTIES,
COVENANTS AND OBLIGATIONS.  FOR PURPOSES OF THIS AGREEMENT, EACH STATEMENT OR
OTHER ITEM OF INFORMATION SET FORTH IN THE SELLER DISCLOSURE SCHEDULE OR BUYER
DISCLOSURE SCHEDULE SHALL BE DEEMED TO BE A REPRESENTATION AND WARRANTY MADE BY
THE SELLER OR THE BUYER, AS APPLICABLE, IN THIS AGREEMENT.


8.2                                 BUYER INDEMNIFICATION.


(A)                            SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
ARTICLE 8, AND AS OTHERWISE EXPRESSLY SET FORTH HEREIN, BUYER HEREBY AGREES TO
INDEMNIFY SELLER AND SELLER’S SUBSIDIARIES, AFFILIATES AND REPRESENTATIVES (THE
“SELLER INDEMNIFIED PARTIES”), AGAINST AND AGREES TO HOLD THE SELLER INDEMNIFIED
PARTIES HARMLESS FROM ANY LOSS INCURRED OR SUFFERED BY THE SELLER INDEMNIFIED
PARTIES (REGARDLESS OF WHETHER OR NOT SUCH LOSSES RELATE TO ANY THIRD PARTY
CLAIM) ARISING OUT OF OR RELATED TO:

(I)                            A WARRANTY BREACH OR COVENANT BREACH BY BUYER;

(II)                         ANY TAXES OF GPAA OR LDMA (OR ANY SUBSIDIARY OF
EITHER), OR ANY TAXES OF BUYER LEVIED WITH RESPECT TO GPAA AND LDMA,
ATTRIBUTABLE TO TAX PERIODS (OR PORTIONS OF TAX PERIODS) ENDING AFTER THE
CLOSING DATE AND ANY OTHER TAXES (INCLUDING ANY AND ALL INCOME TAXES AND TAXES
IN THE NATURE OF INCOME TAXES) OF BUYER (AND ANY SUBSIDIARIES OF BUYER OTHER
THAN GPAA OR LDMA OR THEIR SUBSIDIARIES) FOR ANY TAX PERIODS; AND

31


--------------------------------------------------------------------------------


(III)                      THE ASSUMED LIABILITIES.


(B)                           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY
AND SUBJECT TO THE LIMITATIONS SET FORTH IN THIS ARTICLE 8, BUYER SHALL HAVE NO
LIABILITY WITH RESPECT TO INDEMNIFICATION UNDER THIS AGREEMENT DUE TO A WARRANTY
BREACH OR COVENANT BREACH UNTIL THE AGGREGATE AMOUNT OF LOSSES INCURRED BY THE
SELLER INDEMNIFIED PARTIES DUE TO A WARRANTY BREACH OR COVENANT BREACH BY BUYER
EXCEEDS $25,000.


(C)                            EXCEPT AS EXPRESSLY PROVIDED IN THE NEXT SENTENCE
OF THIS SECTION 8.2(C), NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO
EVENT SHALL BUYER’S LIABILITY FOR LOSSES (INCLUDING BUYER’S REASONABLE COSTS OF
DEFENDING A THIRD PARTY CLAIM PURSUANT TO SECTION 8.4) UNDER SECTION 8.2(A)
EXCEED, INDIVIDUALLY OR IN THE AGGREGATE, ONE MILLION SEVEN HUNDRED THOUSAND
DOLLARS ($1,700,000).  THE PROVISIONS OF THIS SECTION 8.2(C) SHALL NOT APPLY TO
INDEMNIFICATION OBLIGATIONS ARISING OUT OF, RELATING TO OR RESULTING FROM FRAUD
ON THE PART OF BUYER.


8.3                                 SELLER INDEMNIFICATION.


(A)                            SUBJECT TO THE LIMITATIONS SET FORTH IN THIS
ARTICLE 8, AND AS OTHERWISE EXPRESSLY SET FORTH HEREIN, SELLER HEREBY AGREES TO
INDEMNIFY BUYER AND BUYER’S SUBSIDIARIES, AFFILIATES AND REPRESENTATIVES (THE
“BUYER INDEMNIFIED PARTIES”) AGAINST AND AGREES TO HOLD THE BUYER INDEMNIFIED
PARTIES HARMLESS FROM ANY LOSS INCURRED OR SUFFERED BY THE BUYER INDEMNIFIED
PARTIES (REGARDLESS OF WHETHER OR NOT SUCH LOSSES RELATE TO ANY THIRD PARTY
CLAIM) ARISING OUT OF OR RELATED TO:

(I)                            A WARRANTY BREACH OR COVENANT BREACH BY SELLER;
AND

(II)                         ANY TAXES OF PARENT GPAA, GPAA, LDMA (AND ANY
RESPECTIVE SUBSIDIARIES THEREOF), OR ANY TAXES OF SELLER LEVIED WITH RESPECT TO
PARENT GPAA, GPAA AND LDMA (AND ANY RESPECTIVE SUBSIDIARIES THEREOF),
ATTRIBUTABLE TO TAX PERIODS (OR PORTIONS OF TAX PERIODS) ENDING ON OR BEFORE THE
CLOSING DATE, AND ANY OTHER TAXES INCLUDING (I) ANY AND ALL INCOME TAXES AND
TAXES IN THE NATURE OF INCOME TAXES ARISING UNDER TREAS. REG. SECTION 1.1502-6
(OR ANY SIMILAR PROVISION OF STATE, LOCAL, OR FOREIGN LAW)) OF SELLER (AND ANY
SUBSIDIARIES OF SELLER OTHER THAN GPAA OR LDMA OR THEIR SUBSIDIARIES AND (II)
ANY AND ALL TAXES OF ANY PERSON IMPOSED ON BUYER, GPAA OR LDMA (AND ANY OF THEIR
RESPECTIVE SUBSIDIARIES) AS A TRANSFEREE OR SUCCESSOR BY CONTRACT OR PURSUANT TO
ANY LAW, RULE OR REGULATION ATTRIBUTABLE TO TAX PERIODS (OR PORTIONS THEREOF)
ENDING ON OR PRIOR TO THE CLOSING DATE.


(B)                           NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY
AND SUBJECT TO THE LIMITATIONS SET FORTH IN THIS ARTICLE 8, SELLER SHALL HAVE NO
LIABILITY WITH RESPECT TO INDEMNIFICATION UNDER THIS AGREEMENT DUE TO A WARRANTY
BREACH OR COVENANT BREACH UNTIL THE AGGREGATE AMOUNT OF LOSSES INCURRED BY THE
BUYER INDEMNIFIED PARTIES DUE TO A WARRANTY BREACH OR COVENANT BREACH BY SELLER
EXCEEDS $25,000.

32


--------------------------------------------------------------------------------



(C)                            EXCEPT AS EXPRESSLY PROVIDED IN THE LAST SENTENCE
OF THIS SECTION 8.3(C), NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
SELLER’S LIABILITY FOR LOSSES (INCLUDING SELLER’S REASONABLE COSTS OF DEFENDING
ANY THIRD PARTY CLAIM PURSUANT TO SECTION 8.4) UNDER SECTIONS 8.3(A)(I)-(II)
SHALL NOT EXCEED, INDIVIDUALLY OR IN THE AGGREGATE, ONE MILLION SEVEN HUNDRED
THOUSAND DOLLARS ($1,700,000) (THE “CAP”).


8.4                                 INDEMNIFICATION PROCEDURE.


(A)                            EACH PARTY AGREES TO GIVE PROMPT NOTICE (SUCH
PARTY WITH THE OBLIGATION TO GIVE NOTICE, THE “INDEMNIFIED PARTY”) TO THE OTHER
PARTY (THE “INDEMNIFYING PARTY”) OF THE ASSERTION OF ANY THIRD PARTY CLAIM IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT UNDER THIS AGREEMENT, INCLUDING THE
AMOUNT AND OTHER DETAILS OF SUCH THIRD PARTY CLAIM; PROVIDED, HOWEVER, THAT THE
FAILURE OF THE INDEMNIFIED PARTY TO SO NOTIFY THE INDEMNIFYING PARTY SHALL NOT
RELIEVE THE INDEMNIFYING PARTY OF ITS INDEMNIFICATION OBLIGATIONS HEREUNDER,
EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY SHALL HAVE BEEN MATERIALLY
PREJUDICED BY SUCH LACK OF TIMELY AND ADEQUATE NOTICE.  THE INDEMNIFYING PARTY
SHALL HAVE THE RIGHT, AT ITS ELECTION, TO TAKE OVER THE DEFENSE OR SETTLEMENT OF
ANY SUCH CLAIM AT ITS OWN EXPENSE BY GIVING PROMPT NOTICE TO THAT EFFECT TO THE
INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL KEEP THE
INDEMNIFIED PARTY REASONABLY INFORMED OF THE PROGRESS OF SUCH THIRD PARTY
CLAIM.  IF THE INDEMNIFYING PARTY SHALL HAVE SO ASSUMED THE DEFENSE OF ANY SUCH
CLAIM, THE INDEMNIFYING PARTY SHALL BE AUTHORIZED TO CONSENT TO A SETTLEMENT OF,
OR THE ENTRY OF ANY JUDGMENT ARISING FROM, ANY SUCH THIRD PARTY CLAIM, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, ONLY IF (I) SUCH SETTLEMENT
SHALL BE A COMPLETE RELEASE OF THE INDEMNIFIED PARTY WITH RESPECT TO SUCH CLAIM,
OR (II) THERE IS NO FINDING OR ADMISSION OF ANY VIOLATION OF ANY LEGAL
REQUIREMENT OR THE RIGHTS OF ANY PERSON, AND THE SOLE RELIEF PROVIDED IS
MONETARY DAMAGES THAT ARE PAID IN FULLY BY THE INDEMNIFYING PARTY.  THE PRIOR
WRITTEN CONSENT OF THE INDEMNIFIED PARTY SHALL BE REQUIRED FOR ANY OTHER
SETTLEMENT OR ENTRY OF JUDGMENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED.  THE INDEMNIFIED PARTY SHALL AT ALL TIMES HAVE THE RIGHT, AT ITS OPTION
AND EXPENSE, TO PARTICIPATE FULLY IN, BUT NOT TO CONTROL, ANY SUCH DEFENSE.  IF
THE INDEMNIFYING PARTY, WITHIN THIRTY (30) DAYS AFTER RECEIPT OF THE INDEMNIFIED
PARTY’S NOTICE OF A THIRD PARTY CLAIM, DOES NOT GIVE SUCH NOTICE TO TAKE OVER
THE DEFENSE OF SUCH THIRD PARTY CLAIM AND PROCEED DILIGENTLY TO DEFEND THE THIRD
PARTY CLAIM, THEN THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO UNDERTAKE THE DEFENSE OF SUCH THIRD PARTY CLAIM.  THE PARTIES
SHALL COOPERATE IN DEFENDING ANY THIRD PARTY CLAIM, AND THE DEFENDING PARTY
SHALL HAVE REASONABLE ACCESS TO THE BOOKS, RECORDS AND PERSONNEL WHICH ARE
PERTINENT TO THE DEFENSE AND WHICH ARE IN THE POSSESSION OR CONTROL OF THE OTHER
PARTY.  THE PARTIES AGREE THAT ANY INDEMNIFIED PARTY, AT ITS OWN EXPENSE, MAY
JOIN AN INDEMNIFYING PARTY IN ANY THIRD PARTY CLAIM, AS TO WHICH ANY RIGHT OF
INDEMNITY CREATED BY THIS AGREEMENT WOULD OR MIGHT APPLY, FOR THE PURPOSE OF
ENFORCING ANY RIGHT OF INDEMNITY GRANTED TO SUCH INDEMNIFIED PARTY PURSUANT TO
THIS AGREEMENT.


(B)                           ANY CLAIM FOR INDEMNIFICATION MADE DIRECTLY BY AN
INDEMNIFIED PARTY AND WHICH DOES NOT RESULT FROM A THIRD PARTY CLAIM OR ACTION,
SHALL BE ASSERTED BY PROMPT WRITTEN NOTICE SUBMITTED IN GOOD FAITH AND
SPECIFYING IN REASONABLE DETAIL THE BASIS FOR SUCH CLAIM PROVIDED, HOWEVER, THAT
THE FAILURE OF THE INDEMNIFIED PARTY TO SO NOTIFY THE INDEMNIFYING PARTY SHALL
NOT

33


--------------------------------------------------------------------------------



RELIEVE THE INDEMNIFYING PARTY OF ITS INDEMNIFICATION OBLIGATIONS HEREUNDER,
EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY SHALL HAVE BEEN MATERIALLY
PREJUDICED BY SUCH LACK OF TIMELY AND ADEQUATE NOTICE.  THE INDEMNIFYING PARTY
SHALL HAVE A PERIOD OF 30 DAYS WITHIN WHICH TO RESPOND THERETO.  IF THE
INDEMNIFYING PARTY DOES NOT RESPOND WITHIN SUCH 30 DAY PERIOD, SUCH PARTY SHALL
BE DEEMED TO HAVE ACCEPTED RESPONSIBILITY TO, AND SHALL PROMPTLY MAKE, SUCH
PAYMENT AND SHALL HAVE NO FURTHER RIGHT TO CONTEST THE VALIDITY OF SUCH CLAIM.


(C)                            IN CASE A PARTY SHALL OBJECT IN WRITING TO ANY
CLAIM OR CLAIMS MADE IN ANY NOTICE TO RECOVER LOSSES FROM THE INDEMNIFYING
PARTIES WITHIN 30 DAYS AFTER DELIVERY OF SUCH NOTICE, THE PARTY RECEIVING SUCH
NOTICE (THE “RECEIVING PARTY”) AND THE INDEMNIFIED PARTIES SHALL ATTEMPT IN GOOD
FAITH TO AGREE UPON THE RIGHTS OF THE RESPECTIVE PARTIES WITH RESPECT TO EACH OF
SUCH CLAIMS.  IF THE RECEIVING PARTY AND THE INDEMNIFIED PARTIES SHOULD SO
AGREE, A MEMORANDUM SETTING FORTH ANY AGREEMENT REACHED BY THE PARTIES WITH
RESPECT TO SUCH CLAIM SHALL BE PREPARED AND SIGNED BY BOTH PARTIES.  THE
INDEMNIFIED PARTIES AND THE RECEIVING PARTY SHALL EACH BE ENTITLED TO RELY ON
ANY SUCH MEMORANDUM AND TAKE ANY ACTIONS AS MAY OTHERWISE BE CONTEMPLATED IN
SUCH MEMORANDUM.


(D)                           IF NO SUCH AGREEMENT CAN BE REACHED AFTER GOOD
FAITH NEGOTIATION AND PRIOR TO 60 DAYS AFTER DELIVERY OF NOTICE FOR CLAIM
HEREUNDER, EITHER THE INDEMNIFIED PARTIES OR THE RECEIVING PARTY MAY DEMAND
ARBITRATION OF THE MATTER UNLESS THE AMOUNT OF THE LOSSES IS AT ISSUE IN PENDING
LITIGATION WITH A THIRD PARTY, IN WHICH EVENT ARBITRATION SHALL NOT BE COMMENCED
UNTIL SUCH AMOUNT IS ASCERTAINED OR BOTH PARTIES AGREE TO ARBITRATION, AND IN
EITHER SUCH EVENT THE MATTER SHALL BE SETTLED BY ARBITRATION CONDUCTED BY ONE
ARBITRATOR MUTUALLY AGREEABLE TO THE INDEMNIFIED PARTIES AND THE RECEIVING
PARTY.  IN THE EVENT THAT, WITHIN 30 DAYS AFTER SUBMISSION OF ANY DISPUTE TO
ARBITRATION, THE INDEMNIFIED PARTIES AND THE RECEIVING PARTY CANNOT MUTUALLY
AGREE ON ONE ARBITRATOR, THEN, WITHIN 15 DAYS AFTER THE END OF SUCH 30-DAY
PERIOD, THE INDEMNIFIED PARTIES AND THE RECEIVING PARTY SHALL EACH SELECT ONE
ARBITRATOR.  THE TWO ARBITRATORS SO SELECTED SHALL SELECT A THIRD ARBITRATOR. 
IF THE RECEIVING PARTY FAILS TO SELECT AN ARBITRATOR DURING THIS 15-DAY PERIOD,
THEN THE PARTIES AGREE THAT THE ARBITRATION WILL BE CONDUCTED BY ONE ARBITRATOR
SELECTED BY THE INDEMNIFIED PARTIES.  IF THE INDEMNIFIED PARTIES FAILS TO SELECT
AN ARBITRATOR DURING THIS 15-DAY PERIOD, THEN THE PARTIES AGREE THAT THE
ARBITRATION WILL BE CONDUCTED BY ONE ARBITRATOR SELECTED BY THE RECEIVING PARTY.


(E)                            ANY SUCH ARBITRATION SHALL BE HELD IN SAN DIEGO
COUNTY, CALIFORNIA, UNDER THE RULES THEN IN EFFECT OF THE AMERICAN ARBITRATION
ASSOCIATION.  THE ARBITRATOR(S) SHALL DETERMINE HOW ALL EXPENSES RELATING TO THE
ARBITRATION SHALL BE PAID, INCLUDING, THE RESPECTIVE EXPENSES OF EACH PARTY, THE
FEES OF EACH ARBITRATOR AND THE ADMINISTRATIVE FEE OF THE AMERICAN ARBITRATION
ASSOCIATION.  THE ARBITRATOR OR ARBITRATORS, AS THE CASE MAY BE, SHALL SET A
LIMITED TIME PERIOD AND ESTABLISH PROCEDURES DESIGNED TO REDUCE THE COST AND
TIME FOR DISCOVERY WHILE ALLOWING THE PARTIES AN OPPORTUNITY, ADEQUATE IN THE
SOLE JUDGMENT OF THE ARBITRATOR OR MAJORITY OF THE THREE ARBITRATORS, AS THE
CASE MAY BE, TO DISCOVER RELEVANT INFORMATION FROM THE OPPOSING PARTIES ABOUT
THE SUBJECT MATTER OF THE DISPUTE.  THE ARBITRATOR, OR A MAJORITY OF THE THREE
ARBITRATORS, AS THE CASE MAY BE, SHALL RULE UPON MOTIONS TO COMPEL OR LIMIT
DISCOVERY AND SHALL HAVE THE AUTHORITY TO IMPOSE SANCTIONS, INCLUDING ATTORNEYS’
FEES AND COSTS, TO THE SAME EXTENT AS A COMPETENT COURT OF LAW OR EQUITY, SHOULD
THE ARBITRATORS OR A MAJORITY OF THE THREE ARBITRATORS, AS THE CASE MAY BE,
DETERMINE THAT DISCOVERY

34


--------------------------------------------------------------------------------



WAS SOUGHT WITHOUT SUBSTANTIAL JUSTIFICATION OR THAT DISCOVERY WAS REFUSED OR
OBJECTED TO WITHOUT SUBSTANTIAL JUSTIFICATION.  THE DECISION OF THE ARBITRATOR
OR A MAJORITY OF THE THREE ARBITRATORS, AS THE CASE MAY BE, AS TO THE VALIDITY
AND AMOUNT OF ANY CLAIM IN SUCH INDEMNIFIED PARTIES’ NOTICE SHALL BE FINAL,
BINDING, AND CONCLUSIVE UPON THE PARTIES TO THIS AGREEMENT.  SUCH DECISION SHALL
BE WRITTEN AND SHALL BE SUPPORTED BY WRITTEN FINDINGS OF FACT AND CONCLUSIONS
WHICH SHALL SET FORTH THE AWARD, JUDGMENT, DECREE OR ORDER AWARDED BY THE
ARBITRATOR(S), AND THE INDEMNIFIED PARTIES SHALL BE ENTITLED TO INDEMNIFICATION
AS SET FORTH HEREIN.  WITHIN 30 DAYS OF A DECISION OF THE ARBITRATOR(S)
REQUIRING PAYMENT BY ONE PARTY TO ANOTHER, SUCH PARTY SHALL MAKE THE PAYMENT TO
SUCH OTHER PARTY.


(F)                              JUDGMENT UPON ANY AWARD RENDERED BY THE
ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION.  THE FORGOING
ARBITRATION PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THE RECEIVING PARTY, ON
THE ONE HAND, AND ANY INDEMNIFIED PARTY, ON THE OTHER HAND, UNDER THIS ARTICLE 8
HEREOF.


8.5                                 LIMITATION ON RECOVERY.  WITH RESPECT TO ANY
LOSS CLAIMED PURSUANT TO SECTION 8.2 OR SECTION 8.3, THE INDEMNIFYING PARTY
SHALL NOT BE LIABLE, EXCEPT IN THE CASE OF FRAUD, FOR ANY INCIDENTAL, SPECIAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOSS OF PROFITS OR GOODWILL, EXCEPT
TO THE EXTENT A GOVERNMENTAL AUTHORITY HAS REQUIRED SUCH AMOUNTS TO BE PAID TO A
THIRD PARTY.


8.6                                 INSURANCE.  THE AMOUNT OF ANY LOSS CLAIMED
PURSUANT TO SECTION 8.2 OR SECTION 8.3 SHALL BE OFFSET BY ANY AMOUNTS THAT THE
INDEMNIFIED PARTY ACTUALLY RECOVERS UNDER INSURANCE POLICIES OR AGREEMENTS OR
ANY OTHER PERSON OR ENTITY RESPONSIBLE FOR SUCH LOSS WITH RESPECT TO SUCH LOSS
(NET OF ALL REASONABLE FEES, COSTS AND EXPENSES INCURRED IN ENFORCING RIGHTS TO
RECOVERY).  THE INDEMNIFIED PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
RECOVER SUCH AMOUNTS PROMPTLY.  IN THE EVENT ANY SUCH AMOUNTS ARE COLLECTED
AFTER A CLAIM FOR LOSSES HAS BEEN PAID BY AN INDEMNIFYING PARTY, THE INDEMNIFIED
PARTY SHALL PROMPTLY REIMBURSE SUCH AMOUNTS TO SUCH INDEMNIFYING PARTY.  THE
PARTIES AGREE TO TREAT INDEMNIFICATION PAYMENTS AS AN ADJUSTMENT TO THE PURCHASE
PRICE.


8.7                                 SOLE AND EXCLUSIVE REMEDY.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT AFTER THE CLOSING DATE, ITS SOLE AND EXCLUSIVE
REMEDY WITH RESPECT TO ANY AND ALL CLAIMS OTHER THAN FRAUD AND WILLFUL
MISCONDUCT RELATING TO OR ARISING OUT OF ANY REPRESENTATION, WARRANTY, COVENANT
OR AGREEMENT MADE BY THE OTHER PARTY PURSUANT TO THIS AGREEMENT SHALL BE
PURSUANT TO THE INDEMNIFICATION PROVISIONS OF THIS ARTICLE 8.  NOTHING SET FORTH
IN THIS AGREEMENT SHALL BE DEEMED TO PROHIBIT OR LIMIT EITHER PARTY’S RIGHT AT
ANY TIME BEFORE, ON OR AFTER THE CLOSING DATE, TO SEEK INJUNCTIVE OR OTHER
EQUITABLE RELIEF FOR THE FAILURE OF THE OTHER PARTY TO PERFORM ANY COVENANT OR
AGREEMENT CONTAINED HEREIN.


8.8                                 ASSIGNMENT OF CLAIMS.  IF AN INDEMNIFIED
PARTY RECEIVES ANY PAYMENT FROM AN INDEMNIFYING PARTY IN RESPECT OF ANY LOSS
PURSUANT TO SECTION 8.2 OR SECTION 8.3 AND THE INDEMNIFIED PARTY COULD HAVE
RECOVERED ALL OR A PART OF SUCH LOSS FROM A THIRD PARTY (A “POTENTIAL
CONTRIBUTOR”) BASED ON THE UNDERLYING CLAIM ASSERTED AGAINST THE INDEMNIFYING
PARTY, THE INDEMNIFIED PARTY SHALL ASSIGN SUCH OF ITS RIGHTS TO PROCEED AGAINST
THE POTENTIAL CONTRIBUTOR AS ARE NECESSARY TO PERMIT THE INDEMNIFYING PARTY TO
RECOVER FROM THE POTENTIAL CONTRIBUTOR THE AMOUNT OF SUCH PAYMENT.

35


--------------------------------------------------------------------------------



ARTICLE 9

[OMITTED]

ARTICLE 10

GENERAL


10.1                           NO THIRD PARTY BENEFICIARIES.  NOTHING CONTAINED
IN THIS AGREEMENT SHALL BE CONSTRUED TO CONFER UPON OR GIVE TO ANY PERSON OR
ENTITY OTHER THAN THE PARTIES, THE INDEMNIFIED PARTIES, AND THEIR SUCCESSORS AND
ASSIGNS, ANY RIGHTS OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT.


10.2                           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, AND
OTHER COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN (A) ON THE DATE OF DELIVERY IF DELIVERED
PERSONALLY (BY HAND OR BY COURIER) TO THE PARTY TO WHOM NOTICE IS TO BE GIVEN,
(B) IMMEDIATELY AFTER IT HAS BEEN SENT VIA FACSIMILE, WITH A CONFIRMATION OF
COMPLETE TRANSMISSION RECEIVED BY TRANSMITTING PARTY, EXCEPT WHERE DISPATCH IS
NOT ON A BUSINESS DAY, THEN ON THE NEXT BUSINESS DAY FOLLOWING THE DATE OF
DISPATCH, IF TRANSMITTED VIA FACSIMILE TO THE PARTY TO WHOM NOTICE IS TO BE
GIVEN, (C) ON THE THIRD BUSINESS DAY AFTER MAILING IF MAILED TO THE PARTY TO
WHOM NOTICE IS TO BE GIVEN, BY FIRST CLASS MAIL REGISTERED OR CERTIFIED, POSTAGE
PREPAID, OR (D) ON THE BUSINESS DAY AFTER MAILING IF MAILED BY FEDERAL EXPRESS,
AND PROPERLY ADDRESSED AS FOLLOWS:

If to Buyer:

Thomas H. Massie

 

Telephone: (951) 695-7524

 

Fax: (951) 699-4062

 

 

With a copy to
(which shall not constitute notice):

Procopio, Cory, Hargreaves & Savitch LPP
530 B Street, 21st Floor

 

San Diego, CA  92101

 

Attention: Paul Johnson, Esq.

 

Telephone: (619) 525-3866

 

Fax: (619) 744-5443

 

 

If to Seller:

Outdoor Channel Holdings, Inc

 

43445 Business Park Drive, Suite 113

 

Attention: Chief Financial Officer

 

Telephone: (951) 699-4749

 

Fax: (951) 699-4062

 

36


--------------------------------------------------------------------------------


 

With a copy to
(which shall not constitute notice):

Wilson Sonsini Goodrich & Rosati
Professional Corporation

 

12235 El Camino Real, Suite 2001

 

Attention: Martin J. Waters, Esq.

 

Telephone: (858) 350-2300

 

Fax: (858) 350-2399

 


10.3                           ENTIRE AGREEMENT; MODIFICATION; WAIVER.


(A)                            THIS AGREEMENT, THE COLLATERAL AGREEMENTS AND THE
SCHEDULES AND EXHIBITS ATTACHED HERETO AND THERETO SET FORTH THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE MATTERS CONTAINED HEREIN AND NO
PRIOR OR CONTEMPORANEOUS AGREEMENT OR UNDERSTANDING PERTAINING TO ANY SUCH
MATTER SHALL BE EFFECTIVE FOR ANY PURPOSE.  NO SUPPLEMENT, MODIFICATION OR
AMENDMENT TO THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE
PARTIES.  NO FAILURE ON THE PART OF ANY PERSON TO EXERCISE ANY POWER, RIGHT,
PRIVILEGE OR REMEDY UNDER THIS AGREEMENT, AND NO DELAY ON THE PART OF ANY PERSON
IN EXERCISING ANY POWER, RIGHT, PRIVILEGE OR REMEDY UNDER THIS AGREEMENT, SHALL
OPERATE AS A WAIVER OF SUCH POWER, RIGHT, PRIVILEGE OR REMEDY; AND NO SINGLE OR
PARTIAL EXERCISE OF ANY SUCH POWER, RIGHT, PRIVILEGE OR REMEDY SHALL PRECLUDE
ANY OTHER OR FURTHER EXERCISE THEREOF OR OF ANY OTHER POWER, RIGHT, PRIVILEGE OR
REMEDY.  NO PERSON SHALL BE DEEMED TO HAVE WAIVED ANY CLAIM ARISING OUT OF THIS
AGREEMENT, OR ANY POWER, RIGHT, PRIVILEGE OR REMEDY UNDER THIS AGREEMENT, UNLESS
THE WAIVER OF SUCH CLAIM, POWER, RIGHT, PRIVILEGE OR REMEDY IS EXPRESSLY SET
FORTH IN A WRITTEN INSTRUMENT DULY EXECUTED AND DELIVERED ON BEHALF OF SUCH
PERSON; AND ANY SUCH WAIVER SHALL NOT BE APPLICABLE OR HAVE ANY EFFECT EXCEPT IN
THE SPECIFIC INSTANCE IN WHICH IT IS GIVEN.


(B)                           FOLLOWING THE CLOSING DATE, SELLER SHALL TAKE
REASONABLE STEPS TO MAINTAIN THE CONFIDENTIALITY OF ALL INFORMATION INCLUDED IN
THE GOLD BUSINESS THAT SELLER HELD, OR PURPORTED TO HOLD, AS A TRADE SECRET
PRIOR TO THE CLOSING DATE.


10.4                           EXPENSES.  EACH OF THE PARTIES SHALL PAY ALL
COSTS AND EXPENSES INCURRED OR TO BE INCURRED BY IT (INCLUDING, WITHOUT
LIMITATION, ALL FEES RELATED TO ACCOUNTING, LEGAL AND OTHER PROFESSIONAL
SERVICES) IN NEGOTIATING AND PREPARING THIS AGREEMENT, THE COLLATERAL AGREEMENTS
AND THE EXHIBITS HERETO AND THERETO, IN CLOSING AND CARRYING OUT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE COLLATERAL AGREEMENTS AND THE
EXHIBITS HERETO AND THERETO, AND IN RELATION TO THE TRANSFER OF THE SECURITIES.


10.5                           ATTORNEY’S FEES.  IN ANY COURT ACTION AT LAW OR
EQUITY WHICH IS BROUGHT BY ONE OF THE PARTIES TO ENFORCE OR INTERPRET THE
PROVISIONS OF THIS AGREEMENT, THE PREVAILING PARTY WILL BE ENTITLED TO
REASONABLE ATTORNEY’S FEES, IN ADDITION TO ANY OTHER RELIEF TO WHICH THAT PARTY
MAY BE ENTITLED.


10.6                           TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE WITH
RESPECT TO THE PERFORMANCE OF THIS AGREEMENT.


10.7                           GOVERNING LAW AND CONSTRUCTION.  THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
APPLICABLE LAWS OF THE STATE OF CALIFORNIA WITHOUT

37


--------------------------------------------------------------------------------



REGARD TO ANY PRINCIPLES GOVERNING CONFLICTS OF LAWS.  THE PARTIES ACKNOWLEDGE
THAT THEIR RESPECTIVE LEGAL COUNSEL HAVE REVIEWED AND PARTICIPATED IN SETTLING
THE TERMS OF THIS AGREEMENT AND THAT ANY RULE OF CONSTRUCTION TO THE EFFECT THAT
ANY AMBIGUITY IS TO BE RESOLVED AGAINST THE DRAFTING PARTY, SHALL NOT BE
APPLICABLE IN THE INTERPRETATION OF THIS AGREEMENT.


10.8                           JURISDICTION.  ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT LOCATED
IN SAN DIEGO COUNTY, CALIFORNIA.


10.9                           REMEDIES CUMULATIVE.  SUBJECT TO SECTION 8.7
ABOVE, THE RIGHTS AND REMEDIES OF THE PARTIES SHALL BE CUMULATIVE (AND NOT
ALTERNATIVE).  EACH OF BUYER AND SELLER AGREES THAT: (A) IN THE EVENT OF ANY
BREACH OR THREATENED BREACH BY SUCH PARTY OF ANY COVENANT, OBLIGATION OR OTHER
PROVISION SET FORTH IN THIS AGREEMENT, THE OTHER PARTY SHALL BE ENTITLED (IN
ADDITION TO ANY OTHER REMEDY THAT MAY BE AVAILABLE TO IT) TO AN INJUNCTION
RESTRAINING SUCH BREACH OR THREATENED BREACH; AND (B) NEITHER PARTY NOR ANY
OTHER INDEMNIFIED PARTY SHALL BE REQUIRED TO PROVIDE ANY BOND OR OTHER SECURITY
IN CONNECTION WITH ANY SUCH DECREE, ORDER OR INJUNCTION OR IN CONNECTION WITH
ANY RELATED ACTION OR PROCEEDING.


10.10                     ASSIGNMENT.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND SHALL BE BINDING ON AND ENFORCEABLE BY THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.  NEITHER PARTY MAY ASSIGN ANY OF ITS RIGHTS OR
OBLIGATIONS HEREUNDER, BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED.


10.11                     RELATIONSHIP.  THE RELATIONSHIP OF THE PARTIES IS
DETERMINED SOLELY BY THE PROVISIONS OF THIS AGREEMENT.  THIS AGREEMENT DOES NOT
CREATE ANY AGENCY, PARTNERSHIP, JOINT VENTURE OR TRUST.


10.12                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF
WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME INSTRUMENT.  COPIES OF
EXECUTED COUNTERPARTS TRANSMITTED BY ELECTRONIC FACSIMILE OR OTHER MEANS OF
ELECTRONIC TRANSMISSION SHALL BE CONSIDERED ORIGINAL EXECUTED COUNTERPARTS FOR
PURPOSES OF THIS SECTION 10.12.


10.13                     SEVERABILITY.  IF ANY PROVISION OF THE AGREEMENT IS
HELD TO BE INVALID OR UNENFORCEABLE AT LAW, THAT PROVISION WILL BE REFORMED AS A
VALID PROVISION TO REFLECT AS CLOSELY AS POSSIBLE THE ORIGINAL PROVISION GIVING
MAXIMUM EFFECT TO THE INTENT OF THE PARTIES, OR IF THAT CANNOT BE DONE, WILL BE
SEVERED FROM THE AGREEMENT WITHOUT AFFECTING THE VALIDITY OR ENFORCEABILITY OF
THE REMAINING PROVISIONS.


10.14                     DISPUTE RESOLUTION.  SUBJECT TO SECTION 8.4, IN THE
CASE OF ANY DISPUTES UNDER THIS AGREEMENT, THE PARTIES SHALL FIRST ATTEMPT IN
GOOD FAITH TO RESOLVE THEIR DISPUTE INFORMALLY, OR BY MEANS OF MEDIATION AS
FOLLOWS: ANY PARTY MAY, UPON WRITTEN NOTICE TO THE OTHER, SUBMIT SUCH DISPUTE TO
THE OTHER PARTY, OR TO SUCH PARTY’S EXECUTIVES WHO HAVE THE AUTHORITY TO SETTLE
THE CONTROVERSY, WHO SHALL MEET TO ATTEMPT TO RESOLVE THE DISPUTE BY GOOD FAITH
NEGOTIATIONS.  IN THE EVENT THE PARTIES ARE UNABLE TO RESOLVE SUCH DISPUTE
WITHIN THIRTY (30) DAYS AFTER SUCH NOTICE IS RECEIVED, EACH PARTY MAY

38


--------------------------------------------------------------------------------



ELECT TO SUBMIT THE DISPUTE TO NON-BINDING MEDIATION IN SAN DIEGO COUNTY,
CALIFORNIA.  IF SUCH MEDIATION IS UNSUCCESSFUL IN RESOLVING THE DISPUTE, ANY
PARTY MAY AVAIL ITSELF OF ANY REMEDIES AVAILABLE TO IT, WHETHER AT LAW OR IN
EQUITY, INCLUDING RECOURSE TO ANY COURT OF COMPETENT JURISDICTION.

[Remainder of page intentionally left blank.]

39


--------------------------------------------------------------------------------


PRIVILEGED AND
CONFIDENTIAL

 

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first above written.

THE GOLD BUSINESS, LLC.

 

 

 

 

By:

/s/ Thomas H. Massie

 

 

 

 

Name:

Thomas H. Massie

 

 

 

 

Title:

Managing Member

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 



OUTDOOR CHANNEL HOLDINGS, INC.

 

 

 

 

By:

/s/ Thomas E. Hornish

 

 

 

 

Name:

Thomas E. Hornish

 

 

 

 

Title:

COO

 

 

 

 



GOLD PROSPECTORS’ ASSOCIATION
OF AMERICA, INC.

 

 

 

 

By:

/s/ William Owen

 

 

 

 

Name:

William Owen

 

 

 

 

Title:

Assistant Secretary

 


--------------------------------------------------------------------------------


SCHEDULE 7.2(g)

Seller Officer Certificate


--------------------------------------------------------------------------------


SCHEDULE 7.3(d)

Buyer Officer Certificate


--------------------------------------------------------------------------------


EXHIBIT A

Transition Services Agreement


--------------------------------------------------------------------------------


EXHIBIT B

Programming License Agreement


--------------------------------------------------------------------------------


EXHIBIT C

Lease


--------------------------------------------------------------------------------


EXHIBIT D

Real Property

1. That certain real property commonly known as Scotts River Junction, located
in Siskiyou County, CA.

2. That certain real property commonly known as Leadville Property, located in
Lake County, Colorado.

3. That certain real property commonly known as Oconee Camp, located in Oconee
County, South Carolina.

4. That certain real property commonly known as Burnt River Camp, located in
Baker County, Oregon.

5. That certain real property commonly known as Cripple River Property, located
in the Cape Nome Recording District, Alaska.

6. That certain real property commonly known as Omilak Property, located in the
Cape Nome Recording District, Alaska.

7. That certain real property commonly known as Stanton Camp, located in Yavapai
County, Arizona.

8. That certain real property commonly known as Vein Mountain Camp, located in
McDowell County, North Carolina.

9. That certain real property commonly known as the Athens Property, located in
Calhoun County, Michigan.

10. That certain real property commonly known as Blue Bucket, located in Baker
County, Oregon.

11. That certain real property commonly known as Loud Mine, located in White
County, Georgia.


--------------------------------------------------------------------------------


EXHIBIT E

State Tax Liabilities

Seller has paid state income taxes only in California (where its headquarters is
located) and had not paid income taxes to any other state. Seller has determined
that it may have state income tax liability up to and including the Closing Date
in eight states (Alaska, Arizona, Colorado, Georgia, Michigan, North Carolina,
Oregon and South Carolina) other than California in which the gold prospecting
properties are located and have filed income tax returns in those states for
past years, but such returns have not yet been finalized.


--------------------------------------------------------------------------------